                                   1

                                   2                                     UNITED STATES DISTRICT COURT

                                   3                                    NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                            ANTONIA ANTOINETTE PARKER,
                                   5                                                          Case No. 18-cv-01845-JCS
                                                           Plaintiff,
                                   6                                                          ORDER GRANTING PLAINTIFF’S
                                                     v.                                       MOTION FOR SUMMARY
                                   7                                                          JUDGMENT, DENYING
                                            ANDREW M. SAUL,                                   DEFENDANT’S MOTION FOR
                                   8                                                          SUMMARY JUDGMENT, REVERSING
                                                           Defendant.                         THE DECISION OF THE
                                   9                                                          COMMISSIONER AND REMANDING
                                                                                              FOR AWARD OF BENEFITS
                                  10
                                                                                              Re: Dkt. No. 20
                                  11

                                  12   I.         INTRODUCTION
Northern District of California
 United States District Court




                                  13              Plaintiff Antonia Antoinette Parker seeks review of the final decision of Defendant

                                  14   Andrew M. Saul, Commissioner of Social Security (“the Commissioner”), denying her

                                  15   applications for disability insurance benefits and Supplemental Security Income benefits under

                                  16   Titles II and XVI of the Social Security Act. The parties have filed cross motions for summary

                                  17   judgment pursuant to Civil Local Rule 16-5. For the reasons stated below, the Court GRANTS

                                  18   Parker’s Motion for Summary Judgment, DENIES the Commissioner’s Motion for Summary

                                  19   Judgment, REVERSES the decision of the Commissioner and REMANDS the case to the Social

                                  20   Security Administration for award of benefits.1

                                  21   II.        BACKGROUND

                                  22         A.      Factual Background

                                  23                       Education and Employment Background

                                  24              Parker was born on April 23, 1964. Administrative Record (“AR”) at 1172. She graduated

                                  25   from high school in 1982 and then joined the Army, where she worked as a secretary for two

                                  26   years. Id. at 1175. After she left the Army, she worked in customer service. Id. Parker

                                  27
                                       1The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                  28
                                       U.S.C § 636(c).
                                   1   completed cosmetology school in 1990. Id. at 380. Parker received her cosmetology license in

                                   2   2001 and held various cosmetology jobs in New York. Id. at 1175. In 2008, she worked twenty

                                   3   hours a week as a spa attendant for six months. Id. at 381. In 2015, Parker worked 10 hours a

                                   4   week as a house monitor at Casa de Maria for a month. See id. at 73–74. Parker stopped working

                                   5   in this position because she “was always tired” and “did not have the energy” to do the work. Id.

                                   6   at 74.

                                   7                     Parker’s Medical History
                                   8            Parker alleges that she is unable to work because of both physical and mental impairments

                                   9   as well as side effects from medication. See id. at 77. She was diagnosed with polycystic liver

                                  10   and kidney disease in 1998. Id. at 1404. In addition, she fell down a flight of stairs in 2008,

                                  11   sustaining spinal injuries and fracturing her clavicle and her “T5 and T6 spinous processes.” Id.

                                  12   She began having “nerve blocks” every three months after this accident. Id.
Northern District of California
 United States District Court




                                  13            Parker also has a history of physical and sexual abuse. Id. at 945. When she was a child,

                                  14   her grandparents stripped her naked and whipped her. Id. She was also raped in 2011, which she

                                  15   reported to the police. Id. Parker is also a victim of domestic violence and suffered both physical

                                  16   and emotional abuse when she lived with her ex-husband. Id. As a result of her history of trauma,

                                  17   Parker suffers from panic attacks and nightmares. Id. at 1317. She also suffers from major

                                  18   depression and anxiety disorder and experiences confusion and other side effects of her

                                  19   medications. Id. at 77, 1089.

                                  20            Parker takes Morphine three times a day to manage her pain, which she says makes her

                                  21   drowsy. Id. at 79, 1174. She also takes Xanax for anxiety, Cymbalta for depression and to give

                                  22   her energy, Seroquel “for [her] mood and sleeping,” and Prozac for her mood as well. Id. at 1173-

                                  23   74. Parker sees multiple doctors for treatment of her impairments. See id. The Court summarizes

                                  24   Parker’s relevant medical treatment below.

                                  25                     a. Parker’s Polycystic Kidney Disease
                                  26            Parker was diagnosed with polycystic kidney disease in 1998 after feeling “excruciating

                                  27   pain” in her back and stomach. Id. at 1404. Between 1998 and 2000, she had four surgeries to

                                  28   drain cysts on her liver and kidneys. Id.
                                                                                         2
                                   1          Between 2000 and 2009, Parker was treated for abdominal pain from her kidney cysts at

                                   2   Alta Bates Summit Medical, in Oakland, California. Id. at 1278-1308. Philip Rich, M.D.,

                                   3   conducted a transabdominal ultrasound on August 14, 2000 and found “[p]olycystic disease of the

                                   4   kidneys and liver.” Id. at 1308. Parker went to the Emergency Department at Alta Bates Summit

                                   5   on December 15, 2008 complaining of constant abdominal pain she had been experiencing for

                                   6   approximately two weeks. Id. at 1286. She was treated by Ben Bonnes, M.D., who attributed

                                   7   Parker’s pain to “ovarian cyst” and “bacterial vaginitis.” Id. at 1290. On January 22, 2009,

                                   8   Patrick Perkins, M.D., took a CT of Parker’s abdomen and found that:

                                   9          The liver exhibits multiple hypodensities which are all well defined and of various
                                              size from moderate to tiny. These are seen throughout the liver. The kidneys are
                                  10          enlarged by multiple cysts of varying size with a degree of parenchymal
                                              replacement less than usually seen with classic polycystic disease.
                                  11

                                  12   Id. at 1278.
Northern District of California
 United States District Court




                                  13          On March 27, 2013, Clifford Wong, M.D., evaluated Parker for renal insufficiency at St.

                                  14   Rose Hospital. Id. at 944. Dr. Wong diagnosed her with renal insufficiency with reported

                                  15   polycystic kidney disease, given a “very strong family history” and “suspect[ed] autosomal

                                  16   dominant polycystic kidney disease.” Id. at 945–6.

                                  17          Parker was also referred by her primary care physician to Varun Chawla, M.D., a

                                  18   nephrologist at Chabot Nephrology Medical Group. Id. at 741. Her first appointment with Dr.

                                  19   Chawla was on October 24, 2013. Id. Parker continued to see him through September 2015. Id.

                                  20   at 1194–1240. Parker reported to Dr. Chawla that she had flank pain, “mostly right side, severe.”

                                  21   Id. at 741. Dr. Chawla confirmed Parker’s diagnosis of polycystic kidney disease when he

                                  22   examined her on October 24, 2013. Id. at 745. He further added that she suffers from

                                  23   “excruciating flank pain,” the cause of which he suspected was a “cyst bleed causing acute pain.”

                                  24   Id. at 746. Dr. Chawla also diagnosed Parker with chronic atrial fibrillation, anxiety and

                                  25   hypertension. Id. He recommended Vicodin for severe pain and Tylenol for mild to moderate

                                  26   pain. Id. However, he also noted that “no specific treatment has been proven to prevent or delay

                                  27   progression of autosomal dominant polycystic kidney disease.” Id. Parker saw Dr. Chawla for a

                                  28   follow-up on November 14, 2013. Id. at 738. Dr. Chawla confirmed the same diagnoses, adding

                                                                                        3
                                   1   anemia and hypertension, and asked Parker to follow up in three to four months. Id. at 739.

                                   2   Parker saw Dr. Chawla again on March 28, 2014 for flank pain. Id. at 1205–07. He prescribed

                                   3   Percocet for severe pain. Id. at 1207. Dr. Chawla saw Parker again on July 1, 2014 and noted the

                                   4   same diagnoses. Id. at 1210. However, when he treated her on February 18, 2015, Dr. Chawla

                                   5   also diagnosed Parker with “[a]cute renal failure syndrome,” based on lab results showing that her

                                   6   creatinine had “jumped from baseline 1.0-1.2 to 1.6” and noted that “this could be [acute kidney

                                   7   injury] versus progression of [polycystic kidney disease].” Id. at 1212. He ordered a re-check in

                                   8   one to two weeks. Id. At a follow-up appointment on March 18, 2015, Dr. Chawla again

                                   9   diagnosed Parker with acute renal failure syndrome noting that on recheck her creatinine remained

                                  10   high at 1.5. Id. at 1228. He also diagnosed Parker with polycystic kidney disease and “chronic

                                  11   kidney disease, stage three.” Id. At Parker’s follow-up appointment on June 12, 2015, Dr.

                                  12   Chawla listed Parker’s diagnoses as “[p]olycystic kidney disease, adult type,” “[c]hronic kidney
Northern District of California
 United States District Court




                                  13   disease, stage 3,” “[e]ssential hypertension,” “[a]nxiety,” “[a]nemia,” and “[a]cute renal failure

                                  14   syndrome.” Id. at 1230. He prescribed Venofer by IV weekly for three weeks in his care plan to

                                  15   address Parker’s anemia. Id. Parker returned on July 17, 2015 and Dr. Chawla listed the same

                                  16   diagnoses as the previous visit. Id. at 1234. He referred Parker to a pain management specialist.

                                  17   He also prescribed Percocet for “severe pain.” Id. Dr. Chawla saw Parker again on September 1,

                                  18   2015, and confirmed all previous diagnoses except for acute renal failure syndrome, which was no

                                  19   longer listed. Id. at 1239.

                                  20                    b. Parker’s Chronic Back Pain
                                  21                        i. Alta Bates Summit
                                  22          Parker went to Alta Bates Summit Medical Center emergency department on July 1, 2009

                                  23   after she was hit by a car. Id. at 555. Stephan D. Chin, M.D., treated Parker and took x-rays of

                                  24   her spine. Id. at 556–558. Dr. Chin concluded that Parker fractured her “distal right clavicle” but

                                  25   did not fracture her spine. Id. at 558. He instructed her to ice her clavicle and wear a sling until

                                  26   better. Id. at 559. Dr. Chin prescribed Ibuprofen, Vicodin, and Flexeril. Id. Parker went back to

                                  27   the emergency room on July 11, 2009, complaining of persistent back pain, and the attending

                                  28   doctor, Dr. Klemenson-Chau, ordered a CT of Parker’s spine. Id. at 546. Based on the CT and a
                                                                                         4
                                   1   reevaluation of Parker’s back x-ray, Dr. Klemenson-Chau concluded that Parker did have a

                                   2   fracture of “T5 involving the spinous process,” and “[f]racture of T6 involving the spinous

                                   3   process.” Id. at 546. Dr. Klemenson-Chau instructed Parker to wear a fiberglass splint. Id. at

                                   4   547. Khalil Zahra, M.D., also consulted and confirmed “[a]cute fracture of the spinous process of

                                   5   T5, T6, and possibly T7.” Id. at 543.

                                   6                        ii. Washington Hospital and Dr. Banh
                                   7          Parker sought treatment for chronic back pain exacerbated by a fall on July 16, 2009 at the

                                   8   Washington Hospital emergency room. Id. at 670. Mohamed Nazari, M.D., her attending

                                   9   physician, diagnosed Parker with a back sprain but also noted “pain syndrome: chronic” and

                                  10   prescribed Vicodin. Id. at 674. On August 19, 2009, Parker returned to the Alta Bates emergency

                                  11   department and was evaluated by Ronn Berrol, M.D., who noted, “[r]eview of old records show a

                                  12   CT that did indeed show a spinus [sic] process [fracture] last month, [i]t appears well healed.” Id.
Northern District of California
 United States District Court




                                  13   at 540. Parker went back to the Washington Hospital emergency department on August 29, 2009,

                                  14   seeking treatment for thoracic back pain, reporting that the symptoms began two months earlier.

                                  15   Id. at 658. David Orenburg, M.D., the attending physician, prescribed Norco for “acute back

                                  16   pain.” Id. On September 22, 2009, Dr. Banh at Mission Peaks Orthopedics to whom Parker was

                                  17   referred by her primary care physician, evaluated Parker’s back pain. Id. at 565. Parker reported

                                  18   that the pain in her back increased to nine out of ten. Id. Dr. Banh noted under assessments,

                                  19   “thoracic spine fracture,” “right distal clavicle fracture,” “right radial head fracture” and “right

                                  20   thoracic strain.” Id. at 566. Dr. Banh recommended “conservative” treatment of the thoracic

                                  21   fracture and referred Parker to a surgeon to consider surgery regarding her elbow fracture. Id.

                                  22          On January 9, 2011, Parker returned to Washington Hospital emergency department

                                  23   seeking treatment for back pain, “right flank” and vomiting. Id. at 627. Leonard Popky, M.D., the

                                  24   attending physician, prescribed Vicodin and gave Parker “a lot of Zofran by IV.” Id. Parker

                                  25   returned to Washington Hospital emergency department two weeks later on January 22, 2011,

                                  26   again seeking treatment for chronic back pain and vomiting. Id. Dr. Nazari, the attending

                                  27   physician, prescribed Vicodin and set up a Zofran IV again. Id. at 615. Parker went to the

                                  28   Washington Hospital emergency department on February 22, 2011 after suffering an assault which
                                                                                          5
                                   1   exacerbated her back pain. Id. at 579. However, Dr. Halimi, the attending physician, found no

                                   2   “evidence of spine trauma.” Id. at 580. He prescribed Flexitril. Id. at 576.

                                   3                        iii. St. Rose
                                   4          Between July and November 2013, Parker went to St. Rose emergency department

                                   5   multiple times for treatment of her chronic back pain. Id. at 791–932. On August 17, 2013,

                                   6   Parker went to the St. Rose emergency department after falling down a flight of concrete stairs.

                                   7   Id. at 931. Tan Nguyen, M.D., noted her back pain but found no fracture of Parker’s thoracic

                                   8   spine. Id. at 932. Dr. Nguyen administered Morphine and Zofran intravenously and gave Parker

                                   9   Vicodin and Clonidine. Id. at 933. Parker returned a week later, with continuing back pain. Id. at

                                  10   911. Attending physician, Dimpi Kalira, M.D., noted no fracture of the thoracic spine, but ordered

                                  11   Morphine and Zofran and prescribed Norco for treatment of severe pain. Id. at 920. On

                                  12   November 4, 2013, Parker went back to St. Rose emergency department, complaining of constant
Northern District of California
 United States District Court




                                  13   right flank pain that had lasted more than four months and had worsened in the last few days,

                                  14   reaching a level of eight out of ten. Id. at 836. Dr. Nguyen administered Morphine and Zofran

                                  15   and prescribed Norco. Id. at 838, 843. Further, she notes “you have back pain, which is likely

                                  16   related to your polycystic kidney disease.” Parker returned to the St. Rose emergency department

                                  17   two weeks later, on November 18, 2013, complaining of continued abdominal and back pain, and

                                  18   attending physician, Alia Kim, M.D., gave her Morphine again. Id. at 817, 821.

                                  19          Parker went to the St. Rose emergency department on December 2, 2013 for

                                  20   lightheadedness “[a]ssociated with chest pain, [a]ssociated with tremors, dizziness.” Id. at 806.

                                  21   Parker’s triage notes indicate “patient here for chest pain and severe headache . . . was doing

                                  22   errands when chest pain happened with diaphoresis.” Id. at 810. Parker was inpatient from

                                  23   December 2, 2013 to December 6, 2013 and her attending physician is listed as Prasad Ghimire,

                                  24   M.D. Id. at 747. When Parker was first admitted on December 2, 2013, Zarah Napuli, RN, noted

                                  25   that Parker’s speech was slurred, and she was “complaining of severe headache.” Id. at 811.

                                  26   David Wei, M.D., ordered a CT scan “[without] [c]ontrast” and Michael Faer, M.D., a radiation

                                  27   oncologist, read the results, noting “[n]o acute findings” and “[n]o signs of intracranial

                                  28   hemorrhage, hematoma, hydrocephalus, acute infarct, large mass, mass effect, or fracture.” Id. at
                                                                                         6
                                   1   784, 808–809. Dr. Wei also ordered a chest x-ray using a portable x-ray machine to determine the

                                   2   cause of Parker’s chest pain. Id. at 808. Dr. Faer conducted the exam and found “[r]educed lung

                                   3   volumes with elevation of the hemidiaphragms compressing the lung bases, accentuating the

                                   4   cardiovascular mediastinal size and producing bibasilar decreased acration.” Id. at 780. Dr. Faer

                                   5   also found “vascular crowing and compressional atelectasis.” Id. Dr. Faer recommended

                                   6   “repeat[ing] evaluation in full inspiration for clarification” as to what was causing the basilar areas

                                   7   of decreased aeration. Id. Dr. Wei performed an EKG and found “[heart rate] 52,” “sinus

                                   8   [bradycardic].” Id. at 808. Dr. Wei ordered a CT of Parker’s chest, abdomen and pelvis as well.

                                   9   Id. at 782. Dr. Faer read the results and found “[n]o evidence for aortic aneurysm nor dissection”

                                  10   and “[n]o signs of central pulmonary embolism.” Id. at 783. Dr. Faer also noted “[b]ilateral

                                  11   layering pleural effusions/compressional atelectasis, small.” Id. At the end of the day, Dr.

                                  12   Ghimire, Parker’s attending physician, summarized the results from her tests. Id. at 750. In
Northern District of California
 United States District Court




                                  13   addition to the above findings, Dr. Ghimire included “[h]ypertension,” “[a]nemia,”

                                  14   “[h]ypokalemia,” and “[g]astrointestinal bleeding by history.” Id. He made a further note to

                                  15   “[c]heck occult blood and GI workup.” Id. Dr. Ghimire noted “[r]ecent CT is negative for any

                                  16   bleeding and headache improved at the moment.” Id.

                                  17          On December 3, 2013, Dr. Ghimire requested a consultation by Bhupinder Bhandari,

                                  18   M.D., for Parker’s [a]nemia, anterior abdominal discomfort, nausea and vomiting.” Id. at 751.

                                  19   Based on his evaluation of Parker, Dr. Bhandari recommended “[u]pper GI endoscopy” and

                                  20   “colonoscopy” if endoscopy is “nonrevealing.” Id. at 752.

                                  21          On December 4, 2013, Dr. Bhandari performed the upper GI endoscopy “with biopsy.” Id.

                                  22   at 761. The test revealed “mild gastritis,” but otherwise findings were normal. Id. On the same

                                  23   day, Dr. Kumar assessed Parker for chest pain at the request of Dr. Ghimire. Id. at 759. He noted

                                  24   that “[c]hest pain appears atypical” and planned to “check an echocardiogram” and “check stress

                                  25   thallium test for coronary ischemia.” Id. at 760. On the same day, December 4, 2013, Qi Che,

                                  26   M.D., ordered an MR Angiogram of Parker’s head “without contrast.” Id. at 790. Dr. Faer read

                                  27   the test and noted “[n]o acutely significant MRA abnormality detected. Specifically, no signs of

                                  28   intracranial aneurysm or stenosis seen.” Id. Later that night, Vasiliki Economou, M.D.,
                                                                                          7
                                   1   performed an EEG and found “[n]ormal electroencephalogram without evidence of any

                                   2   epileptiform abnormalities.” Id. at 805. Dr. Ghimire addressed the negative findings in his

                                   3   discharge notes, commenting that Parker’s severe headache was likely a “tension headache or

                                   4   possible migraine.” Id. at 748. On December 5, 2013, Dr. Khetrapal ordered an MRI of Parker’s

                                   5   brain and brain stem, which Dr. Faer read, finding “[n]o signs of intracranial hemorrhage,

                                   6   hematoma, hydrocephalus, acute infarct, large mass, mass effect, or fracture.” Id. at 793. On the

                                   7   same day, Shankar Prasad Ghimire, M.D., also ordered an MRI of Parker’s lumbar spine. Id. at

                                   8   791. Dr. Faer performed the MRI and noted “[n]o acutely significant MRI abnormality detected.”

                                   9   Id. at 791–92.

                                  10          On December 6, 2013, Dr. Bhandari performed a colonoscopy on Parker. Id. at 763. He

                                  11   diagnosed her with “[c]olonic diverticulosis” and “internal hemorrhoids.” Id. Dr. Bhandari

                                  12   recommended “consideration for small bowel capsule endoscopy as an outpatient.” Id.
Northern District of California
 United States District Court




                                  13          Parker was discharged on December 6, 2013. In his discharge notes, Dr. Ghimire

                                  14   described the tests that had been performed while Parker was inpatient, and their results, and

                                  15   stated that Parker’s “[m]edication has been adjusted and [she] needs to follow up closely with

                                  16   [her] primary care doctor.” AR at 748. He further stated:

                                  17          [P]atient discharged home with following medications; clonidine 0.3mg one table
                                              p.o. three times a day, hydralazine 25 mg p.o three times a day, Protonix 40mg
                                  18
                                              twice a day, sucralfate 1 gram twice a day, Colace 250 mg once a day, aspirin 162
                                  19          mg once a day, Zocor 20mg once a day, and continue Seroquel, Prozac as before
                                              and Xanax 1mg three times a day as needed, Percocet 5/325 mg one tablet every
                                  20          four hours as needed for moderate-to-severe pain and Dilaudid 2 mg p.o. every six
                                              hours as needed for severe pain and advised to follow up with primary care doctor
                                  21          and will be referred to pain specialist for further management of chronic pain
                                  22          including headache and all these plan[s] explained to the patient.

                                  23   Id. at 748.
                                  24
                                                            iv. Dr. Khetrapal
                                  25          Dr. Rabin Khetrapal, of Fremont Primary Care, treated Parker from November 27, 2013 to
                                  26   May 7, 2014. Id. at 1107, 1110. Progress notes have been provided for examinations on
                                  27   November 27, 2013, December 11, 2013, February 7, 2014, April 23, 2014 and May 7, 2014. Id.
                                  28   at 1101-1106. In addition, Dr. Khetrapal completed a Medical Opinion re: Ability to do Work-
                                                                                      8
                                   1   Related Activities (Physical) form on May 7, 2014. Id. at 1107-1110. In that form, he states that

                                   2   Parker can lift or carry no more than 10 pounds occasionally and can stand and walk less than two

                                   3   hours in an eight-hour day due to pain. Id. at 1108. He opines that Parker must alternate

                                   4   between, sitting, standing and walking frequently to alleviate her discomfort, stating that she can

                                   5   sit no more than 10 minutes without changing position, stand no more than 5 minutes without

                                   6   changing position, and must walk around every ten minutes for at least 5 minutes. Id. He states

                                   7   that Parker must be able to shift at will and needs to lie down at unpredictable intervals. Id. He

                                   8   states that she can never stoop, kneel or climb stairs or ladders and can rarely crouch or crawl. Id.

                                   9   at 1109. He states that Parker’s pain and other symptoms interferes with her attention and

                                  10   concentration constantly and that she would need to be absent more than three times a month due

                                  11   to her symptoms. Id. at 1109-1110.

                                  12                        v. Dr. Narra
Northern District of California
 United States District Court




                                  13          Parker was referred for pain treatment to Kishore Narra, M.D., a physiatrist, by her

                                  14   primary care physician, Dr. Khetrapal. Id. at 1143. Dr. Narra treated Parker between December

                                  15   2013 and June 2014. Id. at 1143–71. Parker first saw Dr. Narra on December 10, 2013 for a pain

                                  16   evaluation. Id. at 1166. Dr. Narra diagnosed Parker with “chronic pain syndrome, lumbago, and

                                  17   polycystic kidney disease.” Id. at 1168. Dr. Narra recommended obtaining an x-ray of Parker’s

                                  18   spine. Id. On December 31, 2013, Robert Huberman, M.D., took x-rays of Parker’s

                                  19   thoracolumbar spine, finding “[s]pine alignment is unremarkable” and “minimal scoliosis.” Id. at

                                  20   1170. Parker saw Dr. Narra on the same day because she felt increased pain in her feet and hips.

                                  21   Id. at 1164. She reported that the Norco was not helping and that she could not walk because of

                                  22   the pain. Id. Dr. Narra diagnosed Parker with lumbago, chronic pain syndrome, and lesion of

                                  23   ulnar nerve, for which he prescribed methadone. Id. at 1165. On January 9, 2014, Parker saw Dr.

                                  24   Narra again because the night before she had “swelling in [her] whole body” and difficulty

                                  25   walking. Id. at 1161–63. Dr. Narra added diagnoses of “hypertension” and “hyperlipidemia” but

                                  26   kept the treatment the same. Id. When Parker saw Dr. Narra for a follow-up on February 28th,

                                  27   2014, she said it “feels like someone is stabbing [me] in the legs.” Id. at 1158. Dr. Narra

                                  28   continued treatment with methadone. Id. at 1159. At an appointment on March 27, 2014, Dr.
                                                                                         9
                                   1   Narra diagnosed chronic pain syndrome and paresthesia of the feet. Id. at 1156. He discontinued

                                   2   the methadone because Parker told him it was “making her sleepy all the time” and instead

                                   3   prescribed Percocet. Id. at 1155–57. On April 23, 2014, Dr. Narra conducted a nerve conduction

                                   4   study and EMG, which showed “prolonged distal onset latency” of the left tibial motor nerve, but

                                   5   “all remaining nerves within normal limits.” Id. at 1149–54. On May 23, 2014, when Parker saw

                                   6   Dr. Narra for a one month follow-up, he prescribed 30 mg. MS Contin once daily for her chronic

                                   7   pain. Id. at 1147. At an appointment on July 18, 2014, Dr. Narra adjusted Parker’s MS Contin

                                   8   prescription to 15 mg. twice a day. Id. at 1143, 1145.

                                   9                        vi. Dr. Rasheed
                                  10          Parker saw Sabiha Rasheed, M.D., at Tricity Rheumatology between March 11, 2014 and

                                  11   November 5, 2015. Id. at 1259–65. Parker first sought treatment from Dr. Rasheed for low back,

                                  12   hip, knee and foot pain on March 11, 2014. Id. at 1265. Dr. Rasheed noted that Parker had a
Northern District of California
 United States District Court




                                  13   history of back pain due to osteoarthritis. Id. Dr. Rasheed also diagnosed Parker with trochantric

                                  14   bursitis and recommended application of ice and Tylenol for pain. Id. In addition, treatment

                                  15   records from Dr. Rasheed reflect diagnoses of lumbosacral spondylosis and thoracic spondylosis

                                  16   without myelopathy. Id. at 1261, 1413-1414.

                                  17          Treatment notes from March 11, 2014 reflect that Dr. Rasheed ordered x-rays to evaluate

                                  18   Parker for osteoarthritis. Id. at 12654. On April 2, 2014, Dr. Robert Huberman at NorCal

                                  19   Imaging took x-rays of Parker’s hips, thoracic spine, knees, hands, wrists, and feet. Id. at 1267-

                                  20   72. Dr. Huberman reported “mild midthoracic disc changes,” “mild scoliosis,” but “no other

                                  21   findings evident.” Id. at 1268. Each of the other x-rays showed “[n]o significant joint related

                                  22   abnormality” and normal “bone architecture findings.” Id. at 1267, 1269–72. Parker saw Dr.

                                  23   Rasheed again on April 2, 2014 for a follow-up. Id. at 1264. Dr. Rasheed diagnosed Parker with

                                  24   osteoarthritis of the thoracic and lumbar spine but noted “x-rays of the hands, knees, feet and hips:

                                  25   normal.” Id. She changed nothing in her treatment plan. Id. Dr. Rasheed saw Parker again on

                                  26   May 8, 2014, September 9, 2014, September 28, 2015, November 5, 2015, July 26, 2016 and

                                  27   October 25, 2016. Id. at 1259–62, 1412-1417.

                                  28          Treatment notes from July 26, 2016 reflect that Dr. Rasheed ordered an MRI of Parker’s
                                                                                        10
                                   1   lumbar spine because Parker was experiencing “radicular pain in the lower extremities.” Id. at

                                   2   1415. She also ordered x-rays of Parker’s bilateral hips and noted, “consider steroid injection if

                                   3   [hip] pain persists.” Id. On October 25, 2016, an MRI of Parker’s lumber spine was performed.

                                   4   Id. at 1416. According to the report, the alignment of the lumbar spine was normal and there was

                                   5   no abnormal bone marrow edema, though the MRI showed polycystic kidney disease. Id. The

                                   6   report also revealed a “[s]mall posterior disc protrusion at L5-S1 with no significant neural

                                   7   impingement.” Id. In treatment notes from Parker’s October 25, 2016 visit to Dr. Rasheed, Dr.

                                   8   Rasheed observed that Parker was experiencing hip pain and lower back pain. Id. at 1417. She

                                   9   wrote that Parker had tenderness at the “trochanter of the right hip,” that her thoracic spine was

                                  10   “tender with paraspinal muscle spasm” and that the lumber spine was “tender at L5S1, SLRT +ve

                                  11   at 60 degrees, no sensory/motor deficit.” Id.

                                  12          On October 25, 2016, Dr. Rasheed completed a Residual Functional Capacity
Northern District of California
 United States District Court




                                  13   Questionnaire (“RFC Questionnaire”) and on October 26, 2016 she completed a form entitled

                                  14   Medical Opinion re: Ability to do Work-Related Activities (Physical) (“Medical Opinion form”).

                                  15   AR 40-46. In the RFC Questionnaire, Dr. Rasheed lists the following diagnoses: 1) “osteoarthritis

                                  16   of lumbar and thoracic spine”; 2) “Myalgia – lower back sciatica”; and 3) “Hip bursitis.” AR 40.

                                  17   She found that Parker had the following physical limitations: lifting and carrying less than 10

                                  18   pounds; standing less than 2 hours in an 8 hour workday; walking less than 2 hours in an 8 hour

                                  19   workday; sitting less than 2 hours in an 8 hour workday; limited ability to push or pull as to both

                                  20   upper and lower extremities; and no climbing, balancing, stooping, kneeling, crouching or

                                  21   crawling. AR 40-41. In the Medical Opinion form, Dr. Rasheed wrote that Parker was “unable to

                                  22   walk at this time due to pain in midback, low back and hips.” Id. at 45.2

                                  23

                                  24

                                  25
                                       2 Plaintiff’s counsel alerted the ALJ at the October 27, 2016 hearing that Dr. Rasheed had
                                       completed these forms and the ALJ agreed to hold the record open for one day after the hearing to
                                  26   allow Parker’s counsel to submit them. See AR at 102-103, 109. According to the Commissioner,
                                       counsel did not submit the forms until after the ALJ issued his decision and therefore, these
                                  27   records were considered by the Appeals Council but not the ALJ. See Defendant’s Motion at 21.
                                       Although it is not clear from the Administrative Record when Parker’s counsel supplied these two
                                  28   records to the Social Security Administration, Parker does not dispute in her reply brief that they
                                       were submitted only to the Appeals Council and not the ALJ.
                                                                                         11
                                   1                       vii. Dr. Khalsa

                                   2          In February of 2014, Parker was referred to Prabhjot Khalsa, M.D., at Fremont Neurology

                                   3   Medical Associates, by her primary care physician, Dr. Khetrapal. Id. at 999. Dr. Khalsa

                                   4   examined Parker on February 11, 2014 for “lower extremity pain and weakness.” Id. In his

                                   5   assessment, he listed “[p]ain in limb,” “[g]ait impairment “[p]aresthesias and numbness,”

                                   6   “[w]eakness of muscles,” and “[f]amily history of cerebral aneurysm.” Id. at 1000. Dr. Khalsa

                                   7   ordered an MRI of Parker’s lumbosacral and cervical spine. Id. At a subsequent appointment on

                                   8   February 20, 2014, Dr. Khalsa summarized the results of the MRI as follows:

                                   9                  MRI of the cervical spine revealed C3-4, C4-5, C5-6, and C6-7 disc
                                                      desiccation with mild canal stenosis and some right-sided neural
                                  10                  foraminal stenosis at C5-6. MRI scan of the thoracic spine has
                                                      revealed mild wedging along the superior end plate of T5, along with
                                  11                  T6-7 left posterior lateral disc protrusion. Additionally, there was
                                                      evidence of bilateral pleural effusions and extensive lesions identified
                                  12                  within the right lung and/or within the hepatic parenchyma. MRI scan
Northern District of California
 United States District Court




                                                      of the lumbar spine reveals L1-2 and L3-4, L5-S1 disc desiccation,
                                  13                  L4-5 disc bulge, with moderate foraminal narrowing. Extensive
                                                      bilateral renal cysts were demonstrated.
                                  14

                                  15   Id. at 1004. Dr. Khalsa recommended that Parker follow up with her primary care physician for

                                  16   “further evaluation and management of pleural effusions, lung/hepatic lesions, and bilateral renal

                                  17   cysts.” Id. At the February 20, 2014 appointment Dr. Khalsa also conducted electrodiagnostic

                                  18   studies to attempt to determine the “underlying neuropathology” of her “ongoing pain syndrome.”

                                  19   Id. at 1002–1003. He was unable to find “evidence of radiculopathy, plexopathy, or other

                                  20   peripheral neuropathic process” and recommended that Parker obtain a rheumatology evaluation.

                                  21   Id. at 1004.

                                  22                    Parker’s Mental Health Treatment
                                  23                  a. Treatment Providers
                                  24                       i. Dr. Kumar
                                  25          Pradeep Kumar, M.D., a psychiatrist at Pathways to Wellness, treated Parker from

                                  26   November 2013 to April 2014. Id. at 1078-93. In his initial evaluation on November 20, 2013, he

                                  27   described Parker’s history as follows:

                                  28                  This 49-year-old Afro-American female who is treated for depression
                                                                                        12
                                                      and anxiety while at primary care for years. She was on Prozac 40
                                   1                  mg a day for four years, Wellbutrin 150 mg for four years and Xanax
                                                      0.25 mg three times a day. The patient felt current medication is not
                                   2                  working because she has no motivation in her life. Her symptoms
                                                      include chronic fatigue, depression, anhedonia, paranoid thought.
                                   3                  People are watching her or they are doing something wrong and
                                                      messing her life. She is also complaining about confusion, irritable
                                   4                  mood, poor sleep, fatigue for few years. The patient denies auditory
                                                      or visual hallucinations. Denies obsessive thoughts.
                                   5

                                   6   Id. at 1089. In the comments from Dr. Kumar’s mental status examination for the same visit, on

                                   7   November 20, 2013, Dr. Kumar writes that Parker was “very well dressed,” “cooperative,” that

                                   8   her speech was “normal rate and rhythm,” that she had “good eye contact” and no suicidal

                                   9   ideation, movement disorder or hallucination” and that her mood was “irritable and depressed,”

                                  10   her affect was “restrictive” and that she has “delusions,” namely, that she is “very paranoid about

                                  11   the people around her.” Id. at 1091. He rated Parker’s functional limitations as follows: mild

                                  12   restrictions of activities of daily living; moderate difficulties in maintaining social
Northern District of California
 United States District Court




                                  13   functioning/relationships; moderate difficulties in maintaining concentration, persistence of place;

                                  14   and moderate “episodes of decomposition and increased symptoms, each of extended duration.”

                                  15   Id. at 1092. In his supporting comments he wrote, “patient has significant irritable mood. She is

                                  16   fatigue[d] most of the time, unable to concentrate, unable to finish her job.” Id. He diagnosed

                                  17   Parker with Major Depressive Disorder, severe, and Generalized Anxiety Disorder. Id. Dr.

                                  18   Kumar increased Parker’s Prozac dose to 60 mg. a day, discontinued her Wellbutrin prescription,

                                  19   prescribed 100mg. of Seroquel at night, and increased her Xanax prescription from .25mg. three

                                  20   times a day to .50 mg. three times a day. Id. at 1092.

                                  21          When Parker returned for a follow-up on December 18, 2013, Dr. Kumar noted “[t]he

                                  22   patient states she is doing very well on current medications,” and that Parker “is sleeping well

                                  23   after many, many months.” Id. at 1086. The following month, on January 22, 2014, however,

                                  24   Parker still felt depressed and anxious, and reported that she was having difficulty concentrating.

                                  25   Id. at 1084–85. Dr. Kumar did not change Parker’s prescriptions of Xanax, Prozac, and Seroquel

                                  26   at this appointment. Id. At Parker’s next visit, on February 19, 2014, Parker complained of “more

                                  27   anxiety. . . depression” and “poor concentration.” Id. at 1002. Dr. Kumar doubled her Seroquel

                                  28   dose “to decrease her depression and anxiety” but did not change her Xanax and Prozac
                                                                                          13
                                   1   prescriptions. Id. at 1082. Parker returned for a follow-up visit on March 19, 2014, complaining

                                   2   that she was having significant concentration and focus problems. Id. at 1080. Dr. Kumar added

                                   3   “possible ADHD” to her diagnoses and prescribed Strattera. Id. at 1081. On April 21, 2014,

                                   4   Parker told Dr. Kumar that her concentration had improved but that she was “still feeling

                                   5   depressed.” Id. at 1072. He noted that Parker had “significant anhedonia,” had “no motivation,”

                                   6   and was “feeling fatigue[d].” Id. at 1078.

                                   7                        ii. Dr. Hiawatha Harris
                                   8          Hiawatha Harris, M.D., another psychiatrist at Pathways to Wellness, treated Parker in

                                   9   2015. Id. at 1245–57. Dr. Harris evaluated Parker on July 21, 2015 and diagnosed her with

                                  10   Bipolar Affective Disorder and General Anxiety Disorder. Id. at 1249. Dr. Harris noted that

                                  11   Parker was “trying to go back to school.” Id. at 1249. On August 13, 2015, Dr. Harris saw Parker

                                  12   again and confirmed the same diagnoses. Id. at 1247. Parker told Dr. Harris, “I’m not doing good
Northern District of California
 United States District Court




                                  13   today.” Id. Dr. Harris prescribed Abilify, Cymbalta, Hydroxyzine, Alprazolam and Venlafaxine.

                                  14   Id. at 1244. On September 15, 2015, Dr. Harris wrote that Parker had stopped taking her Abilify,

                                  15   which caused “shakes.” Id. at 1245. Dr. Harris continued her other prescriptions. Id. at 1244.

                                  16                        iii. ABODE providers
                                  17          Celine Tardy, a mental health clinician at Alameda County Behavioral Health Care

                                  18   Services (ABODE), treated Parker weekly with psychotherapy sessions and case management

                                  19   from October 2013 to June 2014. Id. at 1095–1141, 1312-1343. Each of her reports was signed

                                  20   off by Jane Love, LCSW, a clinical supervisor. Id. In addition, at a 6-Month Re-assessment

                                  21   Summary/ Treatment Plan completed in April 2014 and signed by Tardy and Love, Dr. Susan

                                  22   Harris, a psychiatrist at ABODE, is listed as “Consultant Psychiatrist – Medication Prescription as

                                  23   needed.” Id. at 1115.

                                  24          On an evaluation dated November 4, 2013, Tardy listed Parker’s diagnoses as PTSD and

                                  25   Major Depressive Disorder. Id. at 1313. She assigned Parker a GAF of 45. Id. Tardy described

                                  26   Parker as “alert and responsive to clinician,” “orient[ed] to time and location, and [with] good

                                  27   insight to her physical and mental condition.” Id. Under the heading “Symptoms

                                  28   Reported/Observed,” Tardy wrote:
                                                                                        14
                                                      Ms. Parker reported that she currently “feels horrible.” She explained
                                   1                  that she typically stays in bed during most days and also spends time
                                                      with her family, stating that it “depends how I am feeling.” She
                                   2                  shared that she has recently had a poor appetite and has lost 15 pounds
                                                      in the last week and a half. She experiences difficulty in sleeping at
                                   3                  night (falling asleep sometimes takes two hours for her) and
                                                      experiences fatigue often. Other symptoms observed included a
                                   4                  depressed mood, hopelessness and mention of past thoughts of not
                                                      wanting to live anymore. Ms. Parker reported that much “chaos”
                                   5                  around her can make her feel overwhelmed, and that she can usually
                                                      only concentrate on one major task at once. . . .
                                   6
                                                      Ms. Parker reported having intrusive thoughts of fear, and of
                                   7                  something bad about to happen regularly. “I have been having panic
                                                      attacks all of my life,” and that she is currently [having] them every
                                   8                  other day. . . . She expressed that being alone makes her “terrified”
                                                      that something will happen to her. She said that she can be fearful
                                   9                  there is someone in the room with her or that someone is following
                                                      her. Ms. Parker seemed to be aware this was a symptom and not
                                  10                  reality.
                                  11   Id. at 1315.

                                  12          On December 18, 2013, Tardy completed another assessment of Parker. Id. at 1317-1328.
Northern District of California
 United States District Court




                                  13   Tardy again listed Parker’s diagnoses as PTSD and Major Depressive Disorder. Id. at 1317.

                                  14   According to Tardy, Parker was currently experiencing “intrusive thoughts of fear, panic attack

                                  15   (with rapid heart rate, sweating, and strong fear that ‘something bad is about to happen’), paranoia,

                                  16   not wanting to be alone.” Id. She also noted that Parker had “poor appetite, difficulty sleeping,

                                  17   depressed mood, hopelessness, isolation, history of suicidal ideation without plan or attempts,

                                  18   symptoms lasting for more than 6 months.” Id. Tardy observed that Parker had “good insight on

                                  19   her mental condition and a strong desire to receive treatment.” Id. at 1322. She also noted under

                                  20   the heading “Participant’s Strengths and Resources” that Parker was “concerned for her physical

                                  21   appearance and makes efforts in keeping good hygiene for herself.” Id. Parker reported that some

                                  22   activities she had “enjoyed in the past” included going to church, id. at 1324, and Tardy wrote that

                                  23   Parker “attend[ed] a Christian church and [was] strongly active in her religious faith.” Id. at 1321.

                                  24   She also noted that Parker had also enjoyed “going to the gym” in the past and that she was

                                  25   “trying” to do cardio four times a week. Id. at 1324-1325.

                                  26            Each week, Tardy met with Parker for a one-hour session during which Parker reported

                                  27   her mood and any other problems she faced with mental health. Id. at 1095-1141. On November

                                  28   26, 2013, Parker reported that Dr. Kumar had prescribed Seroquel three days before and that she
                                                                                        15
                                   1   had “never been this happy in [her] life before.” Id. at 1342. Between February 5, 2014 and

                                   2   March 10, 2014, Parker reported feeling depressed and in physical pain, and Tardy noted “agitated

                                   3   mood” in her report. Id. at 1136-1141. On March 14, 2014, Parker forgot when and where her

                                   4   session with Tardy was to occur and said at a session on March 26, 2014, “[w]hen I get depressed

                                   5   like this, this is what happens.” Id. at 1134. Notes from an April 9, 2014 appointment reflect that

                                   6   Parker was “lethargic.” Id. at 1131. In notes from an April 18, 2014 appointment, Tardy observed

                                   7   that Parker was “in a lethargic mood as evidenced by slurred speech and difficulty staying

                                   8   focused.” Id. at 1130. On April 21, 2014, Tardy noted “client experienced PTSD symptoms,”

                                   9   including “intrusive thoughts of fear, panic attacks, paranoia, and not wanting to be alone.” Id. at

                                  10   1129.

                                  11           Tardy completed a “6 Month Re-Assessment Summary/Treatment Plan” on April 23,

                                  12   2014. Id. at 1113–18. Tardy gave Parker a score of 47 on the Global Assessment of Functioning
Northern District of California
 United States District Court




                                  13   Scale (“GAF”)3. Id. at 1113. She again listed Parker’s diagnoses as Major Depressive Disorder

                                  14   Major Depressive Disorder and PTSD. Id. In connection with the diagnosis of Major Depressive

                                  15   Disorder, Tardy noted “[p]oor appetite, difficulty sleeping, depressed mood, hopelessness,

                                  16   isolation, history of suicidal ideation without plan or attempts, symptoms lasting for more than 6

                                  17   months.” Id. at 1114. In connection with Tardy’s diagnosis of PTSD, she wrote that Parker

                                  18           [h]as experienced multiple traumas including physical abuse in childhood,
                                               domestic violence during marriage, and being raped in Oakland two years ago.
                                  19
                                               Currently has intrusive thoughts of fear, panic attacks (with rapid heart rate,
                                  20           sweating, and strong fear that ‘something bad is about to happen’), paranoia, not
                                               wanting to be alone.
                                  21

                                  22
                                       3 Physicians use the Global Assessment of Functioning (“GAF”) Scale to rate the patient’s overall
                                  23   level of functioning and ability to carry out activities of daily living. The GAF score is measured
                                  24   on a scale of 0–100, with a higher number associated with higher functioning. The Diagnostic and
                                       Statistical Manual of Mental Impairments states that a GAF score of 21-30 indicates that behavior
                                  25   is considerably influenced by hallucinations or delusions, 31-40 indicates major symptoms, 41-50
                                       indicates serious symptoms and functional limitations, 51-60 indicates moderate symptoms and
                                  26   functional limitations, and 61-70 or higher indicates mild, transient or no symptoms and
                                       limitations. A GAF score of 47 indicates “[s]erious symptoms OR any serious impairment in
                                  27   social, occupational, or school functioning.” Diagnostic and Statistical Manual of Mental
                                  28   Disorders 34 (Am. Psychiatric Ass’n 4th ed.)(2003).

                                                                                        16
                                   1   Id. Tardy also noted that “[d]ue to client’s PTSD and Depression, she often experiences

                                   2   symptoms of panic attacks, difficulty sleeping, loss of appetite, feelings of worthlessness, loss of

                                   3   energy, and diminished ability to concentrate.” Id. at 1115.

                                   4          On May 5, 2014, Tardy completed a Mental Impairment Questionnaire. Id. at 1095–1100.

                                   5   Tardy found that Parker’s current GAF was 47 and that Parker’s ability to 1) carry out short,

                                   6   simple instructions, 2) make simple, work-related decisions, 3) maintain attention for two-hour

                                   7   segments, and 4) get along with co-workers or peers was “limited but satisfactory.” Id. at 1097.

                                   8   She found Parker’s ability to 1) understand and remember short, simple instructions, 2) maintain

                                   9   regular attendance and be punctual, and 3) sustain an ordinary routine without special supervision

                                  10   to be “seriously limited, but not precluded.” Id. Tardy assessed Parker’s ability to 1) remember

                                  11   work-like procedures, 2) complete a normal workday and workweek without interruptions from

                                  12   psychologically based symptoms, and 3) deal with normal work stress as “unable to meet
Northern District of California
 United States District Court




                                  13   competitive standards.” Id. Tardy wrote “no useful ability to function” with respect to Parker’s

                                  14   ability to perform at a consistent pace without an unreasonable number and length of rest periods.”

                                  15   Id. As a result, Tardy concluded that Parker would have to take four or more days off per month

                                  16   because of her impairments. Id. at 1096. Tardy also opined that Parker’s psychiatric condition

                                  17   exacerbated her pain. Id. She noted that “Ms. Parker’s doctor has identified that she is

                                  18   experiencing Fibromyalgia, connected with her psychiatric condition.” Id.

                                  19          Tardy also assessed Parker’s “functional limitation” in the Mental Impairment

                                  20   Questionnaire. Id. at 1099. She concluded that Parker had “marked limitation” with respect to

                                  21   activities of daily living, maintaining social functioning and concentration, persistence, and pace.

                                  22   Id. Further, Tardy found that Parker would have at least four “repeated episodes of

                                  23   decompensation within [a] 12 month period, each of at least two weeks duration.” Id. Finally,

                                  24   Tardy noted that “Ms. Parker would currently have difficulty working at a regular job due to side

                                  25   effects from pain medications. These cause slurred speech and difficulty focus[ing], as well as

                                  26   decrease in memory functioning.” Id.

                                  27          The Medical Impairment Questionnaire completed by Tardy on May 5, 2014 was signed

                                  28   by Dr. Susan Harris, who was the “Consultant-Psychiatrist” assigned to Parker at ABODE, on
                                                                                        17
                                   1   June 17, 2014. Id. at 1110. On the same date, Dr. Harris examined Parker, noting that Parker

                                   2   “appear[ed] to be doing a bit better in her depressive [symptoms] since her medication was

                                   3   changed by her psychiatrist last month. She is tapering off Prozac and is on 60mg/d Cymbalta.”

                                   4   Id. at 1111. Further, Dr. Harris noted that Parker is “treated for PTSD and MDD who is at risk for

                                   5   homelessness.” Id.

                                   6                    b. Examining Physicians Who Did Not Treat Parker
                                   7          The record contains reports by a number of physicians who were requested to examine

                                   8   Parker in connection with her application for disability benefits. These are summarized below.

                                   9                        i. Dr. Rana, M.D.
                                  10          Farah Rana, M.D., a neurologist and internist, completed an internal medicine evaluation

                                  11   of Parker on April 12, 2016 at the request of the State agency. Id. at 1400. She examined Parker

                                  12   and reviewed “multiple notes” from “various primary care visits.” Id. Dr. Rana found that Parker
Northern District of California
 United States District Court




                                  13   could frequently lift and carry up to ten pounds and occasionally lift and carry 11-20 pounds. Id.

                                  14   at 1393. She found that Parker could sit, stand and walk five hours without interruption, and six

                                  15   hours total in an eight-hour work day. Id. at 1394. Dr. Rana found that Parker can “handle,

                                  16   manipulate, feel, and finger objects without any problem. She can stoop, bend, kneel, crouch, and

                                  17   climb on an occasional basis.” Id. at 1402. In describing Parker’s medical history, Dr. Rana noted

                                  18   “[s]he has a history of bipolar disorder. She has been on medications for years. She states that she

                                  19   has good days and bad days and she is not having a very good day today.” Id. at 1401.

                                  20                        ii. Dr. Abraham, Ph.D.
                                  21          Deepa Abraham, a psychologist, completed an Adult Consultative Examination Report

                                  22   based on examination and psychological testing of Parker on May 20, 2014 and June 3, 2014 and a

                                  23   review of treatment records from Pathways to Wellness and ABODE. Id. at 1172-1186. Dr.

                                  24   Abraham found that “[a]ccording to the results obtained from clinical history and behavior

                                  25   observations, Ms. Parker meets the criteria of Mood Disorder Not Otherwise Specified” under

                                  26   DSM-IV. Id. at 1181. Dr. Abraham explained:

                                  27          According to the DSM-IV, a diagnosis of Mood Disorder NOS is generally applied
                                              when a person does not exhibit symptoms consistent with a specific Mood Disorder
                                  28
                                                                                       18
                                              but tends to exhibit symptoms of both Depressive Disorder Not Otherwise
                                   1          Specified and Bipolar Disorder Not Otherwise Specified.
                                   2   Id. Some of the symptoms Dr. Abraham’s used to support her diagnosis are: “lethargy, insomnia,
                                   3   apathy, poor concentration, and reduced appetite. Moreover, she maintains a socially isolative
                                   4   lifestyle without any friends.” Id. Dr. Abraham also noted that Parker “exhibits a manic
                                   5   presentation, which consists of hostility, heightened anxiety, and reckless behavior.” Id. Further,
                                   6   Dr. Abraham found that the “psychiatric hospitalization that occurred at John George Psychiatric
                                   7   Pavilion . . . most likely reflected a manic episode.” Id. Dr. Abraham also pointed to the fact that
                                   8   Parker’s son had been diagnosed with bipolar disorder in support of her opinion that “a genetic
                                   9   disposition underlies Ms. Parker’s mood disorder.” Id. at 1182. Dr. Abraham noted that her
                                  10   observations of Parker during the examination also substantiated her opinion that Parker meets the
                                  11   criteria of Mood Disorder Not Otherwise Specified. Id. She wrote that “[b]ehavior observations
                                  12   corroborate that Ms. Parker’s mood fluctuated between irritability, tearfulness, and euthymia.” Id.
Northern District of California
 United States District Court




                                  13          Dr. Abraham also diagnosed Parker with Polysubstance Dependence (DSMIV code:
                                  14   304.80) based on her “longstanding addiction to various substances.” Id. In support of this
                                  15   conclusion, Dr. Abraham notes that had Parker abused drugs and alcohol in her twenties and that
                                  16   although Parker denied using alcohol in the past two years, “she failed to provide collateral
                                  17   documents to support her claims.” She further noted that Parker “relies on heavy narcotic
                                  18   painkillers including [m]orphine; yet she still complains of chronic pain.” Id. Dr. Abraham
                                  19   concluded that Parker’s “clinical history suggests that she may be over-using prescription
                                  20   medicine and this may serve as a sustaining factor in her depressed mood.” Id. She also observed
                                  21   that Parker slurred her speech and appeared sleepy during the tests, leading her to conclude that
                                  22   morphine affects Parker’s ability to function normally. Id.
                                  23          Dr. Abraham concluded that there was insufficient evidence to support the PTSD
                                  24   diagnosis, noting that many of the symptoms Parker complained of, including insomnia, irritability
                                  25   and heightened anxiety, reflected her mood disorder; she further found that Parker’s “trauma-
                                  26   related symptoms” such as “nightmares” were “not prominent enough to cause dysfunction in all
                                  27   domains.” Id. In any event, Dr. Abraham opined, “the intensive therapeutic services that Ms.
                                  28   Parker received following the sexual assault most likely reduced the presence of symptoms
                                                                                      19
                                   1   associated with Post Traumatic Stress Disorder.” Id.

                                   2          Dr. Abraham also diagnosed Parker with Histrionic Personality Disorder (DSM-IV code:

                                   3   301.50) based on her behavior during the evaluation and her physical appearance, including the

                                   4   fact that Parker’s clothes were “emblazoned” with sequins, that she wore “excessive accessories,”

                                   5   and her hair was “two-toned,” which led Dr. Abraham to conclude Parker was seeking to “attract

                                   6   attention” to herself. Id. at 1182. She noted that “[i]n an attempt to control the session, she

                                   7   presented as manipulative and defiant, which compelled the examiner to split the evaluation into

                                   8   two sessions.” Id. Dr. Abraham commented on the fact that Parker “often prematurely quit and

                                   9   whined that she could not complete the task.” Id. at 1177. Further, she suggests that “[i]t is

                                  10   possible that Ms. Parker tends to over-dramatize her suffering and pain in order to seek attention

                                  11   and sympathy from others,” though she found that “[b]ehavioral observations do not indicate any

                                  12   evidence of malingering.” Id. at 1182, 1184.
Northern District of California
 United States District Court




                                  13          Dr. Abraham found that on Axis III of the DSM, Parker “meets the criteria for Pain

                                  14   Disorder Associated with a General Medical Condition.” Id. at 1183. This diagnosis was based

                                  15   on Parker’s polycystic liver and renal disease as well as chronic back pain. Id. Dr. Abraham

                                  16   confirmed that complications from these medical conditions “sustain her mood disorder and lead

                                  17   to a sense of hopelessness.” Id. Based on her physical and mental examination, Dr. Abraham

                                  18   concluded that Parker would “experience difficulty competing for jobs in an open labor market

                                  19   because of her limited mobility and accompanying chronic pain.” Id. at 1185. Dr. Abraham

                                  20   further opined:

                                  21          Her lack of strength prevents her from doing heavy labor including carrying heavy
                                              objects, bending, and standing for long periods of time. Moreover, heightened
                                  22
                                              stressors may result in an increase in anxiety and compel her to turn to drugs in
                                  23          order to cope and suggests a proclivity for risky behavior. Furthermore, Ms.
                                              Parker’s depressive symptoms impacts [sic] her ability to carry out complex work
                                  24          assignments because of fatigue and low motivation. Moreover, if she relies on
                                              narcotic painkillers to ease her suffering, such as Morphine, she may not be able to
                                  25          sufficiently complete her assignments. These medications are central nervous
                                  26          system depressants and may exacerbate her symptoms of fatigue, irritability, and
                                              lack of focus and cause her to come across as disengaged and non-interactive. She
                                  27          would have difficulty maintaining attendance or arriving within appointed times.
                                              Further, completing a work-day without frequent rest breaks or interruptions from
                                  28          symptoms may pose a challenging environment. Hence, in the area of mental
                                                                                         20
                                              abilities to attend, sustain effort comprehend or remember, she is rated as
                                   1          moderately impaired.
                                   2   Id. In addition, Dr. Abraham rated Parker as moderately impaired for “social interaction,”
                                   3   because she is isolated and has limited interactions with friends and family. Id. at 1186.
                                   4   Specifically, Dr. Abraham found that “Ms. Parker’s irritable and controlling disposition
                                   5   may interfere with her ability to maintain harmonious relations with others.” Id. Dr.
                                   6   Abraham evaluated Parker for her ability to adapt and concluded that she was moderately
                                   7   impaired. Id. Her evaluation reads as follows:
                                   8                  The occurrence of persistent depression suggests that Ms. Parker
                                                      would have difficulty coping with daily or the usual stresses
                                   9                  encountered in a competitive work environment. She would have
                                                      difficulty adapting to changes in tasks or responsibilities because of
                                  10                  her issues with chronic pain and depression. Specifically, her apathy
                                                      in conjunction with lack of sleep due to insomnia may interfere with
                                  11                  her ability to successfully hold a job.

                                  12   Id. Finally, Dr. Abraham concluded that in light of Parker’s various limitations, she “may be
Northern District of California
 United States District Court




                                  13   considered to have a chronic or persistent psychiatric disability.” Id.
                                  14                        iii. Dr. Rivero, M.D.
                                  15          Maria Rivero, M.D., a physician who evaluated Parker for the purpose of “providing
                                  16   information to the disability office,” examined Parker on October 23, 2014. Id. at 1403. In
                                  17   addition, Dr. Rivero reviewed medical records from Alta Bates/Summit emergency department,
                                  18   primary care provider notes and echocardiogram labs, Dr. Narra’s records, Dr. Chawla’s notes, Dr.
                                  19   Kahlsa’s evaluation, and St. Rose Hospital records. Id. Dr. Rivero concluded that Parker:
                                  20
                                              can sit for up to 6 hours in an 8 hour work day with breaks every 30 minutes and
                                  21          stand or walk up to 2 hours in an 8 hour work day with breaks every 15 minutes to
                                              rest. She has an ulner [sic] neuropathy of the right arm and cannot lift, carry or
                                  22          lean on her R arm at or below the elbow. She cannot work over her head due to
                                              pain in her back and hips. She can carry 4 pounds or less occasionally with her L
                                  23          arm and 1 pound or less with her left arm. She doesn’t have normal grip strength
                                  24          with either hand and therefore should not be doing jobs that require normal grip
                                              strength. She appears to have normal fine motor function of both upper
                                  25          extremities. She cannot push or pull objects with her right side and is limited to 4
                                              pounds or less of pulling or pushing on the left side. She takes narcotics daily and
                                  26          therefore should not be operating dangerous machinery or working at heights. She
                                              is unable to squat or kneel.
                                  27
                                       Id. at 1410.
                                  28
                                                                                        21
                                   1        B.      Legal Background for Determination of Disabilities

                                   2                      Five Step Analysis

                                   3             Disability insurance benefits are available under the Social Security Act (the “Act”) when

                                   4   an eligible claimant is unable “to engage in any substantial gainful activity by reason of any

                                   5   medically determinable physical or mental impairment . . . which has lasted or can be expected to

                                   6   last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see also 42

                                   7   U.S.C. § 423(a)(1). The Commissioner has established a sequential, five-part evaluation process

                                   8   to determine whether a claimant is disabled under the Act. See Tackett v. Apfel, 180 F.3d 1094,

                                   9   1098 (9th Cir. 1999) (citing 20 C.F.R. § 404.1520). The claimant bears the burden of proof at

                                  10   steps one through four, but the burden shifts to the Commissioner at step five. Id. “If a claimant

                                  11   is found to be ‘disabled’ or ‘not disabled’ at any step in the sequence, there is no need to consider

                                  12   subsequent steps.” Id.
Northern District of California
 United States District Court




                                  13             At step one, the Administrative Law Judge (“ALJ”) considers whether the claimant is

                                  14   presently engaged in “substantial gainful activity.” 20 C.F.R. § 404.1520(a)(4)(i). If she is, the

                                  15   ALJ must find that she is not disabled. Id. If she is not engaged in substantial gainful activity, the

                                  16   ALJ continues the analysis. See id.

                                  17             At step two, the ALJ considers whether the claimant has “a severe medically determinable

                                  18   physical or mental impairment,” or combination of such impairments, which meets the

                                  19   regulations’ twelve-month duration requirement. 20 C.F.R. §§ 404.1509, 404.1520(a)(4)(ii). An

                                  20   impairment or combination of impairments is severe if it “significantly limits [the claimant’s]

                                  21   physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If the claimant

                                  22   does not have a severe impairment, disability benefits are denied. 20 C.F.R. § 404.1520(a)(4)(ii).

                                  23   If the ALJ determines that one or more impairments are severe, the ALJ proceeds to the next step.

                                  24   See id.

                                  25             At step three, the ALJ compares the medical severity of the claimant’s impairments to a

                                  26   list of impairments that the Commissioner has determined are disabling (“Listings”). See 20

                                  27   C.F.R. § 404.1520(a)(4)(iii); see also 20 C.F.R. Pt. 404, Subpt. P, App. 1. If one or a combination

                                  28   of the claimant’s impairments meets or equals the severity of a listed impairment, she is disabled.
                                                                                         22
                                   1   20 C.F.R. § 404.1520(a)(4)(iii). Otherwise, the analysis continues. See id.

                                   2          At step four, the ALJ considers the claimant’s residual functional capacity (RFC) in light

                                   3   of her impairments and whether she can perform past relevant work. 20 C.F.R. §

                                   4   404.1520(a)(4)(iv) (citing 20 C.F.R. § 404.1560(b)). If she can perform past relevant work, she is

                                   5   not disabled. Id. If she cannot perform past relevant work, the ALJ proceeds to the final step. See

                                   6   id.

                                   7          At step five, the burden shifts to the Commissioner to demonstrate that the claimant, in

                                   8   light of her impairments, age, education, and work experience, can perform other jobs in the

                                   9   national economy. Johnson v. Chater, 108 F.3d 178, 180 (8th Cir. 1997); see also 20 C.F.R. §

                                  10   404.1520(a)(4)(v). If the Commissioner meets this burden, the claimant is not disabled. See 20

                                  11   C.F.R. § 404.1520(f). Conversely, the claimant is disabled and entitled to benefits if there are not

                                  12   a significant number of jobs available in the national economy that she can perform. Id.
Northern District of California
 United States District Court




                                  13                    Supplemental Regulations for Determining Mental Disability

                                  14          The Social Security Administration has supplemented the five-step general disability

                                  15   evaluation process with regulations governing the evaluation of mental impairments at steps two

                                  16   and three of the five-step process. See generally 20 C.F.R. § 404.1520a. First, the Commissioner

                                  17   must determine whether the claimant has a medically determinable mental impairment. 20 C.F.R.

                                  18   § 404.1520a(b)(1). Next, the Commissioner must assess the degree of functional limitation

                                  19   resulting from the claimant’s mental impairment with respect to four broad functional areas: (1)

                                  20   activities of daily living; (2) social functioning; (3) concentration, persistence, or pace; and (4)

                                  21   episodes of decompensation. 20 C.F.R. § 404.1520a(b)(2), (c). Finally, the Commissioner must

                                  22   determine the severity of the claimant’s mental impairment and whether that severity meets or

                                  23   equals the severity of a mental impairment listed in Appendix 1. 20 C.F.R. § 404.1520a(d). If the

                                  24   Commissioner determines that the severity of the claimant’s mental impairment meets or equals

                                  25   the severity of a listed mental impairment, the claimant is disabled. See 20 C.F.R. §

                                  26   404.1520(a)(4)(iii). Otherwise, the evaluation proceeds to step four of the general disability

                                  27

                                  28
                                                                                          23
                                   1   inquiry.4 See 20 C.F.R. § 404.1520a(d)(3).

                                   2               This evaluation process is to be used at the second and third steps of the sequential

                                   3   evaluation discussed above. Social Security Ruling 96-8p, 1996 WL 374184, at *4 (“The

                                   4   adjudicator must remember that the limitations identified in the ‘paragraph B’ and ‘paragraph C’

                                   5   criteria are not an RFC assessment but are used to rate the severity of mental impairment(s) at

                                   6   steps 2 and 3 of the sequential evaluation process.”). If the Commissioner determines that the

                                   7   claimant has one or more severe mental impairments that neither meet nor are equal to any listing,

                                   8   the Commissioner must assess the claimant’s residual functional capacity. 20 C.F.R. §§

                                   9   404.1520a(d)(3). This is a “mental RFC assessment [that is] used at steps 4 and 5 of the

                                  10   sequential process [and] requires a more detailed assessment by itemizing various functions

                                  11   contained in the broad categories found in paragraphs B and C of the adult mental disorders

                                  12   listings in 12.00 of the Listing of Impairments. . . .” Social Security Ruling 96-8p, 1996 WL
Northern District of California
 United States District Court




                                  13   374184, at *4.

                                  14          C.      Procedural History

                                  15               Parker applied for Title II benefits on March 3, 2014 and for Title XVI benefits on March

                                  16   6, 2014. AR at 307, 314. She alleged that she became unable to work because of her disabling

                                  17   conditions on December 31, 2008. Id. at 527. These include heart failure, nerve damage, kidney

                                  18   failure, liver failure, major depressive disorder, high blood pressure, PTSD, high cholesterol,

                                  19

                                  20      4
                                             Appendix 1 provides impairment-specific “Paragraph A” criteria for determining the
                                  21   presence of various listed mental impairments, but all listed mental impairments share certain
                                       “Paragraph B” severity criteria in common (and some have alternative “Paragraph C” severity
                                  22   criteria). See generally 20 C.F.R. § 404, Subpt. P, App. 1 at 12.00. Therefore, any medically
                                       determinable mental impairment—i.e., one that satisfies the Paragraph A criteria of one or more
                                  23   listed mental impairments—is sufficiently severe to render a claimant disabled if it satisfies the
                                  24   general Paragraph B criteria, which require that the claimant suffers at least two of the following:
                                       (1) marked restriction of activities of daily living; (2) marked difficulties in maintaining social
                                  25   functioning; (3) marked difficulties in maintaining concentration, persistence, or pace; or (4)
                                       repeated episodes of decompensation, each of extended duration. See id. A “marked” limitation is
                                  26   one that is “more than moderate but less than extreme” and “may arise when several activities or
                                       functions are impaired, or even when only one is impaired, as long as the degree of limitation is
                                  27   such as to interfere seriously with [a claimant’s] ability to function independently, appropriately,
                                  28   effectively, and on a sustained basis.” Id. at 12.00C.

                                                                                            24
                                   1   broken spine, and polycystic renal disease. Id. at 220. Parker’s requests under both titles were

                                   2   denied on June 3, 2014. Id. at 201, 206. She filed a request for reconsideration on June 12, 2014.

                                   3   Id. at 212. That request was denied on September 12, 2014. Id. at 214. On October 3, 2014,

                                   4   Parker requested a hearing before an Administrative Law Judge (“ALJ”). Id. at 226. A hearing

                                   5   was held on March 30, 2016. Id. at 64. A second hearing was held on October 27, 2016 at the

                                   6   request of Parker’s counsel to address the report of Dr. Rana, who completed an internal medical

                                   7   evaluation on April 12, 2016 at the request of the state agency, as discussed above. Id. at 18, 99,

                                   8   102. ALJ E. Alis issued an unfavorable decision on January 12, 2017. Id. at 15–39. Parker

                                   9   requested review by the Appeals Council, which was denied on January 24, 2018. Id. at 1.

                                  10   Following the rejection by the Appeals Council, Parker initiated this action for review under 42

                                  11   U.S.C § 405(g).

                                  12                1. The Hearings
Northern District of California
 United States District Court




                                  13          The ALJ conducted the first hearing on March 30, 2016. AR at 64. The ALJ conducted a

                                  14   second hearing on October 27, 2016. Id. at 516. At both hearings, Parker and a vocational expert

                                  15   (“VE”) testified. The VE who testified at the second hearing, John Kilcher, offered the testimony

                                  16   upon which the ALJ relied in concluding that Parker was not disabled.

                                  17          Kilcher testified that Parker’s past work as a hair stylist was rated as skilled, SVP 6 and

                                  18   light level. Id. at 111. The ALJ then posed a series of hypotheticals. First, the ALJ asked the VE if

                                  19   an “individual of [Parker]’s same age, education and with that job of a hairstylist,” who is “limited

                                  20   to performing sedentary work as defined in the regulations” which means she can push, pull, “lift

                                  21   and/or carry ten pounds occasionally, less than ten pounds frequently” and who can sit or stand

                                  22   “two hours out of an eight-hour workday,” and is limited to “repetitive tasks, making simple,

                                  23   work-related decisions” in a “setting where there are few changes” in either the appearance of the

                                  24   work setting or the “processes used,” could “perform the past job” as described. Id. at 113. The

                                  25   VE responded that this hypothetical person could not be a hairstylist. Id. However, the VE said

                                  26   that this person could be a sorter (DOT 739.684-010), “classified at the sedentary level and

                                  27   unskilled, SVP of two.” Id. at 113–114. In addition, he testified that the hypothetical person

                                  28   could be a weight tester (DOT 521.687-086) or assembler (DOT 739.684-094). Id. The VE noted
                                                                                        25
                                   1   that the Dictionary of Occupational Titles (“DOT”) does not address concerns like level of

                                   2   interaction with coworkers or people in general. Id. Therefore, his opinions as to the

                                   3   hypotheticals were based on his experience. Id. The ALJ also asked if there were any transferable

                                   4   skills from being a hairstylist that could lend themselves to employment opportunities. See id.

                                   5   The VE said that all possible jobs would require interaction with the public, so there were likely

                                   6   not any transferable skills due to the restrictions described above. See id. at 115.

                                   7          Parker’s counsel then asked the VE whether a person in the above hypothetical who also

                                   8   could not reach, handle, finger or feel would be able to perform the jobs he listed in response to

                                   9   the ALJ’s hypotheticals. Id. The VE said there would not be any jobs for a person with these

                                  10   additional restrictions. Id. Parker’s counsel also asked if a person with the same restrictions but

                                  11   who would be off task twenty percent of the time would be able to perform the jobs the VE listed.

                                  12   Id. The VE again answered no. Id. Finally, Parker’s counsel asked if this hypothetical person
Northern District of California
 United States District Court




                                  13   would be able to perform these jobs if she also was required to miss two or more days per month

                                  14   for sick leave. Id. at 116. The VE responded that the jobs would not be available to such an

                                  15   individual with this additional restriction. Id.

                                  16          The ALJ then posed a second hypothetical:

                                  17          [T]his individual is limited to performing light work as defined in our regulations,
                                              meaning she can lift and/or carry 20 pounds occasionally, 10 pounds frequently,
                                  18
                                              can stand, walk or sit each six hours out of an eight-hour workday. She can push
                                  19          and/or pull as much as she can lift and/or carry. She would need to have a sit/stand
                                              up option where she could change positions briefly for up to two minutes after
                                  20          being in any one position for 30 minutes . . . And this individual can only
                                              occasionally stoop, kneel, crouch, climb ladders, ropes or scaffolds, occasionally
                                  21          climb ramps and stairs.
                                  22   Id. at 117. The ALJ asked if a person fitting the above description would be able to perform the
                                  23   past job of a hairstylist. Id. The VE said that this individual could not, but the hypothetical person
                                  24   could be a garment sorter (DOT 222.687-014), stock checker (DOT 299.667-014), or garment
                                  25   folder (DOT 789.687-066), all categorized as light, unskilled, level 2 SVP. Id. at 117–118.
                                  26          Parker’s counsel then qualified this hypothetical, adding a limitation of not being able to
                                  27   reach with both arms, and asked if this person could do any of the jobs listed above. Id. at 119.
                                  28   The VE responded no. Id. Parker’s counsel also asked if a person in the ALJ’s second
                                                                                          26
                                   1   hypothetical who also had to be able to lay down at unpredictable times could perform the jobs the

                                   2   VE had listed and the VE said no. Id.

                                   3          Finally, the ALJ asked the VE to clarify how he interpreted “reaching” when he responded

                                   4   to counsel’s added limitation above. Id. The VE said he interpreted it as reaching in any

                                   5   direction. See id. The ALJ then asked what the VE’s testimony would be if the hypothetical

                                   6   person was “only restricted to no overhead reaching bilaterally.” Id. at 120. The VE responded

                                   7   that a limitation only on overhead reaching would not disqualify someone from working the jobs

                                   8   he had listed because none of them requires overhead reaching. Id.

                                   9                2. The ALJ’s Decision

                                  10          Employing the five-step evaluation process described above, the ALJ found that Parker

                                  11   had “not been under a disability within the meaning of the Social Security Act from December

                                  12   31, 2008, through the date of this decision.” Id. at 19.
Northern District of California
 United States District Court




                                  13          At step one, the ALJ found that the record did not support a finding that Parker engaged in

                                  14   substantial gainful activity since the alleged onset date of December 31, 2008. Id. at 21. The ALJ

                                  15   also found that Parker “met the insured status requirements of the Social Security Act” on

                                  16   December 31, 2009. Id.

                                  17          At step two, the ALJ found that Parker had the following severe impairments: (1)

                                  18   polycystic kidney, liver and ovarian disease, (2) osteoarthritis of the lumbar spine, (3) a mood

                                  19   disorder not otherwise specified (NOS), (4) an anxiety disorder “versus a posttraumatic stress

                                  20   disorder,” and (5) a polysubstance addiction disorder. Id. The ALJ further found that Parker’s

                                  21   “impairments significantly limit her ability to perform basic work activities,” under 20 C.F.R.

                                  22   §404.1521 and §416.921, and therefore are deemed to be “severe.” Id. The ALJ specifically

                                  23   excluded two other conditions noted in the record, stable osteoarthritis of the thoracic spine and

                                  24   hypertension, which he did not consider to be severe because they “do not contribute to the

                                  25   claimant’s functional limitations.” Id.

                                  26          At step three, the ALJ determined that Parker’s impairments did not meet or medically

                                  27   equal the severity of one of the listed impairments (together or in combination). Id. Specifically,

                                  28   the ALJ focused on Parker’s gastrointestinal issues, spinal conditions and mental impairments. Id.
                                                                                        27
                                   1   First, the ALJ found that Parker’s symptoms do not meet the criteria in listing 5.00, “disorders of

                                   2   the digestive system.” Id. at 21. The ALJ also did not find evidence of a spinal condition which

                                   3   would result in “the need for changes in position or posture more than once every two hours” or

                                   4   the “inability to ambulate effectively.”5 Id. With respect to Parker’s mental impairments, the ALJ

                                   5   found that Listings 12.046, 12.067 and 12.098 were not met. Id. at 22. In order to make this

                                   6   determination, the ALJ evaluated whether or not the “Paragraph B” and “Paragraph C” criteria

                                   7   were satisfied; he did not address Paragraph A requirements. Id. He concluded that neither

                                   8   Paragraph B nor Paragraph C was satisfied. Id. To satisfy Paragraph B, the mental impairment in

                                   9   question must result in two or more of the following:

                                  10                  marked restriction of activities of daily living; marked difficulties in
                                                      maintaining social functioning; marked difficulties in maintaining
                                  11                  concentration, persistence, or pace; or repeated episodes of
                                                      decompensation, each of extended duration.
                                  12
Northern District of California
 United States District Court




                                  13   Id. With respect to the first category, “activities of daily living,” the ALJ found that Parker has

                                  14   only mild restriction. Id. In support of the conclusion, the ALJ pointed to Parker’s involvement in

                                  15   her church, ability to attend medical appointments consistently, concern for her physical

                                  16   appearance, and ability to work well with others and “use resources in the community well.” Id.

                                  17   With respect to “concentration,” the ALJ found that Parker has moderate difficulties, especially

                                  18   because of symptoms from chronic depression and possibly from side effects of pain medication.

                                  19
                                       5 The ALJ did not identify a specific listing related to spinal conditions but it appears that he was
                                  20
                                       considering listing 1.04, which relates to disorders of the spine.
                                  21   6 Listing 12.04 pertains to affective disorders, with “paragraph A” criteria requiring “[m]edically

                                       documented persistence” of: (1) “[d]epressive syndrome”; (2) “[m]anic syndrome”; or (3)
                                  22   “[b]ipolar syndrome.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.04.
                                       7 Listing 12.06 pertains to anxiety-related disorders, with the “paragraph A” criteria requiring that
                                  23
                                       the claimant have “[m]edically documented findings of at least one of the following”: “(1)
                                  24   [g]eneralized persistent anxiety accompanied” by certain listed symptoms; (2) “[a] persistent
                                       irrational fear of a specific object, activity, or situation which results in a compelling desire to
                                  25   avoid the dreaded object, activity, or situation”; or (3) “[r]ecurrent severe panic attacks manifested
                                       by a sudden unpredictable onset of intense apprehension, fear, terror, and sense of impending
                                  26   doom occurring on the average of at least once a week.” 20 C.F.R. Pt. 404, Subpt. P, App. 1,
                                  27   12.06.
                                       8 Listing 12.09 pertains to “[b]ehavioral changes or physical changes associated with the regular

                                  28   use of substances that affect the central nervous system.” 20 C.F.R. Pt. 404, Subpt. P, App. 1,
                                       12.06.
                                                                                             28
                                   1   Id. The ALJ found that Parker has experienced no episodes of decompensation or “a residual

                                   2   disease process that has resulted in such marginal adjustment that even a minimal increase in

                                   3   mental demands or change in the environment would be predicated to cause the individual to

                                   4   decompensate.” Id. Therefore, the ALJ concluded that Parker did not satisfy the criteria of

                                   5   Paragraph C. Id. For these reasons, the ALJ concluded that Parker did not meet or equal a Listing

                                   6   at Step Three. Id. at 21. In support of his finding that Parker does not meet Listing 12.04, 12.06

                                   7   or 12.09, the ALJ pointed to Dr. Abraham’s opinion that Parker “likely overused her prescription

                                   8   narcotic pain medications, with resulting slurring of her words and appearance of lethargy” and

                                   9   that Parker has a “histrionic aspect, with over-dramatization of her symptoms.” Id. at 24.

                                  10            At step four, the ALJ found that Parker:

                                  11            [H]as the residual functional capacity to perform light work as defined in 20 CFR
                                                404.1567(b) and 416.967(b) (lift and carry 10 pounds frequently and 20 pounds
                                  12            occasionally; sit, stand, or walk for six hours each in an eight-hour workday, and
Northern District of California
 United States District Court




                                                push/pull to the same weight limits) except she occasionally could stoop, kneel,
                                  13            crouch, and climb (ladders, ropes, scaffolds, ramps, and stairs). She would need
                                  14            the option to change positions between sitting and standing briefly for up to two
                                                minutes after being in any one position for 30 minutes. She is limited to simple
                                  15            repetitive tasks with simple, work-related decisions, in a stable work environment,
                                                meaning few changes, if any, in the day-to-day work setting and in the tools and/or
                                  16            work processes used to accomplish tasks. She could have the occasional
                                                interaction with supervisors, co-workers, and the public but only superficial
                                  17            contacts such as pleasantries and greetings. She could not perform tandem tasks or
                                  18            work in a team or group.

                                  19   Id. at 23. The ALJ explained that in reaching the RFC finding, he “considered all

                                  20   symptoms and the extent to which these symptoms reasonably can be accepted as
                                  21   consistent with the objective medical evidence and other evidence.” Id. In assessing
                                  22
                                       Parker’s credibility, the ALJ concluded that Parker’s “medically determinable impairments
                                  23
                                       reasonably could be expected to cause the alleged symptoms.” Id. at 24. However, the
                                  24
                                       ALJ found that her “statements concerning the intensity, persistence and limiting effects of
                                  25

                                  26   these symptoms are not entirely consistent with medical evidence and other evidence in the

                                  27   record. . . . ” Id.

                                  28            The ALJ gave “significant weight” to the opinions of the State agency consultants who
                                                                                           29
                                       reviewed Parker’s medical records because they “are consistent with the records they reviewed”
                                   1

                                   2   and “provided adequate explanation for the discrepancies.” Id. at 24. The ALJ acknowledged the

                                   3   note of Dr. Chawla that there is no known treatment to “prevent or delay” Parker’s chronic kidney

                                   4   disease, but found that “to date, there has been no apparent worsening, acute treatment, or referral
                                   5
                                       for dialysis.” Id. at 25.
                                   6
                                               With regard to Parker’s physical limitations, the ALJ “modified” the opinions of State
                                   7
                                       agency reviewers based on the opinions of Dr. Rana, who examined Parker at the request of the
                                   8
                                       state agency, as discussed above. Id. at 26. The ALJ found that Dr. Rana’s “evaluation, when
                                   9

                                  10   combined with the benign imaging findings indicates that overall . . . the claimant is capable of a

                                  11   range of light exertional work.” Id. The ALJ also relied to a lesser extent on the opinions of Dr.
                                  12   Rivero, explaining that “Dr. Rana’s limitations to occasional postural activity are uncontradicted
Northern District of California
 United States District Court




                                  13
                                       by Dr. Rivero, so they are adopted.” Id. However, the ALJ rejected Dr. Rivero’s finding that
                                  14
                                       Parker could “not lift more than four pounds.” Id. at 27. The ALJ concluded that this finding was
                                  15
                                                       not supported by objective testing and is rejected in favor of the
                                  16                   conclusions by the State agency and Dr. Rana . . . because these
                                                       opinions are more consistent with the longitudinal medical record and
                                  17                   objective evidence …
                                  18   Id. The ALJ supports his decision to give Dr. Rana and the State agency consultants’ opinions

                                  19   more weight than Dr. Rivero’s on the basis that Dr. Rivero “appeared to rely more heavily on the

                                  20   claimant’s subjective statements.” Id.

                                  21           With regard to Parker’s mental impairments, the ALJ discounted the GAF score of 45

                                  22   assigned by Tardy on December 18, 2013, pointing to other comments in Tardy’s notes about

                                  23   Parker’s daily activities and abilities that he concluded showed the GAF score “significantly

                                  24   understates the claimants functional capacity.” Id. For example, the ALJ noted that Parker

                                  25           was active in her church, she had good insight into her mental condition, she
                                               attended appointments consistently, stayed in contact with her clinician, she could
                                  26           access all health care and make appointments independently…
                                  27   Id. The ALJ also relied on treatment notes from November 2013 and September 2014 to suggest

                                  28   that Parker’s mood had improved over time. Id. The ALJ cited Parker’s report on November 26,
                                                                                        30
                                   1   2013 that she had “never been this happy in [her] life” and noted that “[b]y September 2014, she

                                   2   was described as ‘calm and in euthymic mood,’ [and reported] decreased stress, positive

                                   3   experiences, and making new friends.” Id.

                                   4              Finally, the ALJ considered the opinion of Dr. Abraham, the State agency psychologist

                                   5   who evaluated Parker’s mental condition. Id. at 28. The ALJ noted that Dr. Abraham described

                                   6   Parker as “moderately limited in her ability to attend, sustain effort, comprehend or remember;

                                   7   maintain social interactions; and adapt to the usual stress in a work environment.” Id. The ALJ

                                   8   found that this was consistent with observations from Parker’s social worker at ABODE. Id.

                                   9   Further, the ALJ posited that “her occasional slurred speech and slow affect appear related to her

                                  10   use or overuse of pain medications and not to an underlying psychological disorder.” Id. The ALJ

                                  11   concluded that “taking into consideration her good presentation at most appointments but some

                                  12   concerns about interpersonal relationships, she is limited to simple unskilled work . . . . ” Id. at
Northern District of California
 United States District Court




                                  13   28.

                                  14              At step five, the ALJ found that, “[c]onsidering [Parker’s] age, education, work

                                  15   experience, and residual functional capacity, there are jobs that exist in significant numbers in the

                                  16   national economy that [Parker] can perform.” Id. at 29. This decision was based on the vocational

                                  17   expert’s testimony. Id. at 30. The VE testified that appropriate work for a hypothetical person

                                  18   with Parker’s limitations existed in significant numbers, including “garment sorter,” “stock

                                  19   checker,” and “garment folder.” Id.

                                  20         D.      Plaintiff’s Contentions

                                  21              In her Motion for Summary Judgment, Parker contends the ALJ erred in giving little

                                  22   weight to the opinions of treating sources without providing “specific and legitimate reasons

                                  23   supported by substantial evidence.” Pl.’s Mot. at ECF p.6. Further, Parker contends the ALJ erred

                                  24   in finding that she does not meet or equal a Listing. Id. at ECF p. 9. Finally, Parker argues that

                                  25   the ALJ erred in determining her RFC. Id. at ECF p. 10.

                                  26              With respect to Parker’s first contention, she argues that the ALJ improperly rejected – and

                                  27   did not even address – the opinions of Drs. Rasheed and Khetrapal, both treating physicians, about

                                  28   the limitations associated with Parker’s chronic pain, which they opined would limit Parker to less
                                                                                           31
                                   1   than sedentary work. Id. at ECF p. 7. Plaintiff further points out that Dr. Khetrepal’s opinion was

                                   2   based on the MRI findings of Dr. Khalsa but that the ALJ also failed to address those findings; nor

                                   3   did he address the references to lumbosacral spondylosis and thoracic spondylosis in treatment

                                   4   notes from TriCity Rheumatology, or Dr. Rasheed’s opinions about Parker’s limitations in the

                                   5   October 25, 2016 RFC Questionnaire. Id.

                                   6          Parker further asserts that the ALJ failed to offer specific and legitimate reasons for giving

                                   7   reduced weight to the opinions of her treatment providers at ABODE Services, Ms. Tardy and Dr.

                                   8   Harris, about her limitations. Id. at ECF p. 8. In particular, the ALJ failed to explain why

                                   9   evidence that Parker experienced “some improvement at times” justified “brush[ing] off” their

                                  10   opinions. Id. at 8 (internal citations omitted). Further, to the extent the ALJ relied on the opinions

                                  11   of Dr. Abraham to support his conclusion, Parker claims that the ALJ mischaracterized Dr.

                                  12   Abraham’s opinions, ignoring her opinion that “Ms. Parker may be considered to have a chronic
Northern District of California
 United States District Court




                                  13   or persistent psychiatric disability,” which supports the conclusions of the ABODE clinicians. Id.

                                  14   at ECF pp. 8–9 (internal citations omitted).

                                  15          Parker also argues that the ALJ erred in finding that she does not meet or equal Listings

                                  16   12.04, 12.06, and 12.09. Id. She contends that if he had given the opinions of the treating source

                                  17   physician from ABODE appropriate weight, she would meet all three of the above listings. Id.

                                  18   While the treating physician from ABODE noted that Parker would have “marked” limitations in

                                  19   each of the categories, the ALJ found that she was “only mildly limited.” Id. Parker notes that

                                  20   this finding is even less restrictive than Dr. Abraham’s conclusion. Id.

                                  21          Finally, Parker contends that the ALJ erred in determining her RFC. Id. at ECF p. 10.

                                  22   Specifically, she argues that the ALJ’s conclusion was not supported by substantial evidence

                                  23   because he did not give appropriate weight to the opinions of Dr. Khetrapal, Dr. Rasheed, Ms.

                                  24   Tardy and Dr. Harris. Id. at ECF p. 11. She further argues that if these opinions were given

                                  25   appropriate weight, the ALJ would have found that Parker cannot perform any of the jobs listed by

                                  26   the Vocational Expert during the hearing. Id.

                                  27          Parker argues that the proper remedy in this case is to reverse the decision of the

                                  28   Commissioner and remand with instructions to award benefits because the ALJ did not “provide
                                                                                        32
                                   1   legally sufficient reasons for rejecting the medical evidence.” Id. at ECF p. 12.

                                   2   III.        ANALYSIS

                                   3          A.      Legal Standard Under 42 U.S.C §§ 405(g) and 1383(c)(3)
                                   4               District courts have jurisdiction to review the final decisions of the Commissioner and

                                   5   have the power to affirm, modify, or reverse the Commissioner’s decisions, with or without

                                   6   remanding for further hearings. 42 U.S.C. § 405(g); see also 42 U.S.C. § 1383(c)(3). When

                                   7   reviewing the Commissioner’s decision to deny benefits, the Court “may set aside a denial of

                                   8   benefits only if it is not supported by substantial evidence or if it is based on legal error.” Thomas

                                   9   v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (quoting Jamerson v. Chater, 112 F.3d 1064, 1066

                                  10   (9th Cir. 1997)) (quotation marks omitted). Substantial evidence must be based on the record as a

                                  11   whole and is “such relevant evidence as a reasonable mind might accept as adequate to support a

                                  12   conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence “must be
Northern District of California
 United States District Court




                                  13   ‘more than a mere scintilla,’ but may be less than a preponderance.” Molina v. Astrue, 674 F.3d

                                  14   1104, 1110–11 (9th Cir. 2012) (quoting Desrosiers v. Sec’y of Health and Human Servs., 846 F.2d

                                  15   573, 576 (9th Cir. 1988)). Even if the Commissioner’s findings are supported by substantial

                                  16   evidence, “the decision should be set aside if the proper legal standards were not applied in

                                  17   weighing the evidence and making the decision.” Benitez v. Califano, 573 F.2d 653, 655 (9th Cir.

                                  18   1978).

                                  19               If the Court finds defects in the administrative proceeding or the ALJ’s conclusions that

                                  20   warrant reversal of the Commissioner’s decision, the Court may remand for further proceedings or

                                  21   for award of benefits. See Garrison v. Colvin, 759 F.3d 995, 1019−21 (9th Cir. 2014).

                                  22          B.      Legal Standard for the Evaluation of Medical Opinions

                                  23               The Ninth Circuit differentiates among the opinions of three different types of physicians.

                                  24   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The categories are as follows: “(1) those who

                                  25   treat the claimant (treating physicians); (2) those who examine but do not treat the claimant

                                  26   (examining physicians); and (3) those who neither examine nor treat the claimant (non-examining

                                  27   physicians).” Id. “[T]he opinion of a treating physician is . . . entitled to greater weight than that

                                  28
                                                                                            33
                                   1   of an examining physician, [and] the opinion of an examining physician is entitled to greater

                                   2   weight than that of a non-examining physician.” Garrison, 759 F.3d at 1012.

                                   3             “If a treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an

                                   4   ALJ may only reject it by providing specific and legitimate reasons that are supported by

                                   5   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (citing Lester v.

                                   6   Chater, 81 F.3d at 830-831). An ALJ can satisfy the “substantial evidence” requirement by

                                   7   “setting out a detailed and thorough summary of the facts and conflicting clinical evidence, stating

                                   8   his interpretation thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir.

                                   9   1998). “The ALJ must do more than state conclusions. He must set forth his own interpretations

                                  10   and explain why they, rather than the doctors’, are correct.” Id. (citation omitted). “Because a

                                  11   court must give ‘specific and legitimate reasons’ for rejecting a treating doctor’s opinions, it

                                  12   follows even more strongly that an ALJ cannot in its decision totally ignore a treating doctor and
Northern District of California
 United States District Court




                                  13   his or her notes, without even mentioning them.” Marsh v. Colvin, 792 F.3d 1170, 1172–73 (9th

                                  14   Cir. 2015). While harmless error analysis applies in the social security context, a failure to give

                                  15   adequate reasons for discounting the opinions of treating or examining physicians is only harmless

                                  16   if the reviewing court “‘can confidently conclude that no reasonable ALJ, when fully crediting the

                                  17   testimony, could have reached a different disability determination.’” Id. (quoting Stout v.

                                  18   Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006)).

                                  19             Finally, “[i]f a treating provider’s opinions are based ‘to a large extent’ on an applicant’s

                                  20   self-reports and not on clinical evidence, and the ALJ finds the applicant not credible, the ALJ

                                  21   may discount the treating provider’s opinion.” Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir.

                                  22   2014) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)). “However, when an

                                  23   opinion is not more heavily based on a patient’s self-reports than on clinical observations, there is

                                  24   no evidentiary basis for rejecting the opinion.” Id. (citing Ryan v. Comm'r of Soc. Sec., 528 F.3d

                                  25   1194, 1199-1200 (9th Cir. 2008)).

                                  26        C.      Legal Standard for Weighing the Opinions of “Other Sources”
                                  27             “In addition to considering the medical opinions of doctors, an ALJ must consider the

                                  28   opinions of medical providers who are not within the definition of ‘acceptable medical sources.’”
                                                                                           34
                                   1   Revels v. Berryhill, 874 F.3d 648, 655 (9th Cir. 2017) (citing 20 C.F.R. § 404.1527(b), (f); SSR

                                   2   06-3p). If the medical provider who offers the opinion is not herself an acceptable medical source

                                   3   but is “working closely with, and under the supervision of [an acceptable medical source], her

                                   4   opinion is to be considered that of an ‘acceptable medical source.’” Turner v. Comm’r of Soc. Sec.,

                                   5   613 F.3d at 1223–24 (citing Gomez v. Chater, 74 F.3d 967, 971 (9th Cir. 1996)). Otherwise, these

                                   6   medical sources are considered “other sources.” While only “acceptable medical sources” can

                                   7   diagnose and establish that a medical impairment exists, evidence from “other sources” can be

                                   8   used to determine the severity of that impairment and how it affects the claimant’s ability to work.

                                   9   Catt v. Colvin, No. 3:12-CV-02087-HZ, 2014 WL 98720, at *6 (D. Or. Jan. 8, 2014)(citing 20

                                  10   C.F.R. § 404.1513(a), (d)). To disregard the opinion of an “other source” the ALJ is required to

                                  11   provide a reason that is “arguably germane” to that witness. Id. (citing Lewis v. Apfel, 236 F.3d

                                  12   503, 512 (9th Cir. 2001); Turner v. Comm'r of Soc. Sec., 613 F.3d 1217, 1223–24 (9th Cir. 2010)).
Northern District of California
 United States District Court




                                  13             The same factors used to evaluate the opinions of medical providers who are acceptable

                                  14   medical sources are used to evaluate the opinions of those who are not. 20 C.F.R. § 404.1527(f);

                                  15   SSR 06-3p. Those factors include the length of the treatment relationship and the frequency of

                                  16   examination, the nature and extent of the treatment relationship, supportability, consistency with

                                  17   the record, and specialization of the doctor. Id. § 404.1527(c)(2)–(6). Under certain circumstances,

                                  18   the opinion of a treating source who is not an acceptable medical source may be given greater

                                  19   weight than the opinion of a treating source who is—for example, when the provider “has seen the

                                  20   individual more often than the treating source, has provided better supporting evidence and a

                                  21   better explanation for the opinion, and the opinion is more consistent with the evidence as a

                                  22   whole.” 20 C.F.R. § 404.1527(f)(1).

                                  23
                                            D.      Legal Standard Governing Consideration of Evidence of Variations in the
                                  24                Claimant’s Symptoms
                                  25             It is “error for an ALJ to pick out a few isolated instances of improvement over a period of

                                  26   months or years and to treat them as a basis for concluding a claimant is capable of working.”

                                  27   Garrison, 759 F.3d at 1017. Further, Social Security Ruling 96-7p states:

                                  28             Symptoms may vary in their intensity, persistence, and functional effects, or may
                                                                                         35
                                                 worsen or improve with time, and this may explain why the individual does not
                                   1             always allege the same intensity, persistence, or functional effects of his or her
                                   2             symptoms. Therefore, the adjudicator will need to review the case record to
                                                 determine whether there are any explanations for any variations in the individual’s
                                   3             statements about symptoms and their effects.

                                   4   Id.; see also Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001) (holding that notes of

                                   5   treating doctor must be “read in context of the overall diagnostic picture he draws” and opining,

                                   6   “[t]hat a person who suffers from severe panic attacks, anxiety, and depression makes some

                                   7   improvement does not mean that the person’s impairments no longer seriously affect her ability to

                                   8   function in a workplace.”).

                                   9        E.      The ALJ Erred in Evaluating Evidence of Parker’s Physical Impairments

                                  10             Parker asserts that the ALJ’s decision should be reversed because the ALJ did not offer

                                  11   specific and legitimate reasons supported by substantial evidence for rejecting opinions of two

                                  12   treating doctors, Dr. Khetrapal and Dr. Rasheed, or even address these opinions. The Court
Northern District of California
 United States District Court




                                  13   agrees.

                                  14             First, there is no question that the ALJ was required to provide specific and legitimate

                                  15   reasons for rejecting the opinions of Dr. Khetrapal, who was Parker’s primary care physician from

                                  16   November 2013 to May 2014. He not only examined Parker on numerous occasions himself but

                                  17   also referred her to Dr. Khalsa, at Fremont Neurology Medical Associates, who reported to Dr.

                                  18   Khetrapal the results of a neurological and electrodiagnostic evaluation and an MRI that revealed

                                  19   multi-level desiccation, mild canal stenosis and right-sided neural foraminal stenosis, as well as

                                  20   “[e]xtensive bilateral renal cysts.” AR at 1003-1004. The ALJ did not discuss Dr. Khetrapal’s

                                  21   opinions at all in his decision, even though Dr. Khetrapal found Parker’s limitations to be more

                                  22   severe than the RFC the ALJ adopted. In particular, as discussed above, Dr. Khetrapal found that

                                  23   Parker’s could lift or carry no more than 10 pounds occasionally and could stand and walk less

                                  24   than two hours in an eight-hour day due to pain. Id. at 1108. He also found that Parker would

                                  25   need to alternate between, sitting, standing and walking frequently to alleviate her discomfort,

                                  26   opining that she could sit no more than 10 minutes without changing position, stand no more than

                                  27   5 minutes without changing position, and needed to walk around every ten minutes for at least 5

                                  28   minutes. Id. Finally, he found that Parker would need to be absent more than three times a month

                                                                                          36
                                   1   due to her symptoms. Id. at 1109-1110.

                                   2          The Commissioner argues that it was sufficient for the ALJ to cite to the opinions of the

                                   3   state agency doctors who reviewed the record because those doctors expressly rejected Dr.

                                   4   Khetrapal’s opinions, finding that they were not consistent with objective findings. See AR at

                                   5   175, 193. However, the Commissioner cites no authority suggesting that an ALJ is excused from

                                   6   providing specific and legitimate reasons for rejecting a treating physician’s opinions simply

                                   7   because, buried in the record, there are notes by state agency reviewers setting forth reasons for

                                   8   rejecting a treating physician’s opinion. Moreover, as these doctors did not examine or treat

                                   9   Parker, their opinions are entitled to less weight than the opinions of Dr. Khetrapal. The

                                  10   conclusory statements of these reviewers that Dr. Khetrapal’s opinions are not consistent with

                                  11   objective medical findings are not specific and legitimate and would not be sufficient to support

                                  12   the ALJ’s legal obligation to provide specific and legitimate reasons for his conclusions even if he
Northern District of California
 United States District Court




                                  13   had included them in his own written opinion. Accordingly, the Court concludes that the ALJ

                                  14   erred in failing to offer specific and legitimate reasons for rejecting the opinions of Dr. Khetrapal

                                  15   with respect to Parker’s physical limitations.

                                  16          With respect to the ALJ’s failure to address references to Dr. Rasheed’s diagnoses of

                                  17   lumbosacral spondylosis and thoracic spondylosis without myelopathy, Parker has not explained

                                  18   why these diagnoses would render the conclusions the ALJ did reach about Dr. Rasheed’s

                                  19   opinions (which Parker does not challenge) invalid. The ALJ’s failure to address the opinions

                                  20   contained in the RFC Questionnaire and Medical Opinion form that Dr. Rasheed completed in

                                  21   October 2016 is more problematic. In the wake of the Ninth Circuit’s decision in Taylor v.

                                  22   Comm’'r of Soc. Sec., 659 F.3d 1228, 1231 (9th Cir.2011), courts in the Ninth Circuit have found

                                  23   that where new evidence is submitted to the Appeals Council that was not considered by the ALJ,

                                  24   “the Appeals Council is not required to give specific and legitimate reasons for its rejection of a

                                  25   treating physician’s evidence when it does not review the ALJ's decision.” Palomares v. Astrue,

                                  26   887 F. Supp. 2d 906, 916 (N.D. Cal. 2012). Nonetheless, the Appeals Council is still obligated to

                                  27   consider whether, in light of the new evidence, there is substantial evidence to support the ALJ’s

                                  28   decision and the Commissioner’s decision must still be reversed if that requirement is not met. Id.
                                                                                         37
                                   1             As discussed above, in the forms that Dr. Rasheed completed in October 2016, she found

                                   2   that found that Parker had the following physical limitations: lifting and carrying less than 10

                                   3   pounds; standing less than 2 hours in an 8 hour workday; walking less than 2 hours in an 8 hour

                                   4   workday; sitting less than 2 hours in an 8 hour workday; limited ability to push or pull as to both

                                   5   upper and lower extremities; and no climbing, balancing, stooping, kneeling, crouching or

                                   6   crawling. AR 40-41. In other words, Dr. Rasheed, who had continued to treat Parker in 2015 and

                                   7   2016, found that Parker was significantly more limited in her abilities than Dr. Rana, who

                                   8   examined Parker only once, in 2016, and upon whom the ALJ relied heavily. Dr. Rasheed’s

                                   9   findings are also closer to (and in some cases identical to) the limitations found by Dr. Khetrapal

                                  10   in 2014.

                                  11             In sum, the Court finds that the ALJ erred by failing to provide specific and legitimate

                                  12   reasons supported by substantial evidence for rejecting the opinions of Dr. Khetrapal and the
Northern District of California
 United States District Court




                                  13   Commissioner’s decision with respect to Parker’s physical limitations also is not supported by

                                  14   substantial evidence in light of the opinions of Dr. Rasheed that were submitted to the Appeals

                                  15   Council before the ALJ’s decision became final.

                                  16        F.      The ALJ Erred in Evaluating Evidence of Parker’s Mental Impairments
                                  17             Parker contends the ALJ improperly weighed the opinions in the Mental Impairment

                                  18   Questionnaire completed by Tardy and signed by Dr. Harris. The ALJ rejected the opinion in the

                                  19   questionnaire that Parker likely would be absent from work more than four days per month due to

                                  20   her symptoms, which included dizziness, fatigue, and slurred speech attributed to side effects from

                                  21   medications. Id. at 24. The ALJ also rejected other limitations noted in the questionnaire,

                                  22   “including lack of ability to remember work procedures, complete a normal workday, and perform

                                  23   at a consistent pace.” Id. The ALJ offered the following reasons for rejecting these opinions: 1)

                                  24   “there were treatment notes indicating that the claimant improved with treatment, with normal

                                  25   concentration and attention”, id. at 27; 2) Dr. Abraham found that Parker had a “histrionic aspect,

                                  26   with over-dramatization of her symptoms,” and that Parker overused her pain medication and

                                  27   would be able to “sustain simple and complex tasks for a 40-hour work week and interact

                                  28   adequately with others” if she did not overuse her pain medications, id. at 24; and 3) the activities
                                                                                         38
                                   1   and abilities described in the questionnaire indicated that Parker’s limitations were not as severe as

                                   2   was stated in the questionnaire. Id. at 27.

                                   3          As a preliminary matter, to the extent the Commissioner suggests in his summary

                                   4   judgment motion that Tardy’s opinion could be rejected under the standards that govern

                                   5   the evaluation of opinions of “other sources” because she is a social worker rather than a

                                   6   medical doctor, the Court rejects that argument. First, the ALJ made no such finding,

                                   7   apparently treating Tardy’s evaluation as the opinion of an acceptable medical source.

                                   8   Second, substantial evidence in the records supports the conclusion that Tardy was entitled

                                   9   to be treated as an acceptable medical source, at least as to the opinions expressed in the

                                  10   assessment she completed on May 5, 2014, because she worked closely with and was

                                  11   under the supervision of Dr. Harris. As noted above, Dr. Harris was listed as the

                                  12   “consultant psychiatrist” at ABODE and prescribed Parker’s medications. Even more
Northern District of California
 United States District Court




                                  13   significant is the fact that Dr. Harris waited to sign Tardy’s Mental Impairment

                                  14   Questionnaire until she examined Parker, on June 17, 2014, indicating that Dr. Harris

                                  15   adopted the opinions expressed by Tardy in the questionnaire. Therefore, the Court

                                  16   concludes that the ALJ was required to give specific, legitimate reasons for rejecting the

                                  17   opinions expressed in the questionnaire with respect to Parker’s limitations. The Court

                                  18   concludes that the ALJ’s reasons for rejecting the opinions in the questionnaire completed

                                  19   by Tardy and signed by Dr. Harris are not specific and legitimate and are not supported by

                                  20   substantial evidence.

                                  21          First, the ALJ’s reliance on isolated treatment notes to conclude that Parker

                                  22   “improved with treatment” does not constitute a “specific, legitimate reason” supported by

                                  23   substantial evidence in the record for rejecting Tardy and Dr. Harris’s opinions with

                                  24   respect to Parker’s limitations. See Garrison, 759 F.3d at 1012. Although Tardy noted

                                  25   some instances of improvement in her treatment notes, “such observations must be ‘read in

                                  26   context of the overall diagnostic picture’ the provider draws.” Ghanim v. Colvin, 763 F.3d

                                  27   1154, 1162 (9th Cir. 2014) (quoting Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir.

                                  28   2001)). “The fact that a person suffering from depression makes some improvement ‘does
                                                                                        39
                                   1   not mean that the person’s impairment [ ] no longer seriously affect[s] [his] ability to

                                   2   function in a workplace.’”Id. (quoting Holohan, 246 F.3d at 1205). Here, the ALJ cherry-

                                   3   picked notes reflecting Parker’s “good days” while ignoring the bad days, citing a note on

                                   4   November 26, 2013 when Parker told Tardy that she had “never been this happy in [her]

                                   5   life” and another note from a session almost a year later, in September 2014 2014 when

                                   6   she was described as in a “calm in euthymic mood” to show that Parker was improving.

                                   7   See AR at 24, 27.

                                   8          Yet treatment notes by both Tardy and Dr. Kumar during the intervening months do not

                                   9   support the ALJ’s reading of the record, instead showing that Parker’s symptoms fluctuated, with

                                  10   both practitioners observing on numerous occasions that Parker’s mood was depressed and

                                  11   anxious. See, e.g., AR at 1084-1085 (notes from January 22, 2014 by Dr. Kumar reporting that

                                  12   Parker felt depressed and anxious and was having difficulty concentrating); id. at 1002 (notes
Northern District of California
 United States District Court




                                  13   from February 19, 2014 by Dr. Kumar that Parker complained of “more anxiety. . . depression”

                                  14   and “poor concentration.”); id. at 1129 (notes from April 21, 2014 by Tardy observing that

                                  15   “client experienced PTSD symptoms,” including “intrusive thoughts of fear, panic attacks,

                                  16   paranoia, and not wanting to be alone.). Id. at 1129. This fluctuation in symptoms is consistent

                                  17   with Dr. Abraham’s finding of “mood instability” and her diagnosis of Mood Disorder Not

                                  18   Otherwise Specified, which the ALJ apparently adopted. It is also consistent with the diagnosis of

                                  19   Dr. Hiawatha Harris that Parker suffers from Bipolar Affective Disorder, see id. at 1249, and Dr.

                                  20   Rana’s comment that Parker has a history of bipolar disorder. Id. at 1401. Despite apparently

                                  21   accepting Dr. Abraham’s diagnosis, the ALJ did not address any of this evidence or acknowledge

                                  22   mood instability as a limitation that is relevant to Parker’s ability to work. Therefore, the Court

                                  23   concludes that the ALJ’s reading of the record with respect of Parker’s mental limitations was not

                                  24   supported by substantial evidence and that the selective citation to days on which Parker was

                                  25   doing better was not a specific and legitimate reason for rejecting the limitations in the

                                  26   questionnaire completed by Tardy and Dr. Harris.

                                  27          The ALJ’s reliance upon the opinions of Dr. Abraham also does not constitute a

                                  28   specific and legitimate reason supported by substantial evidence for rejecting Tardy and
                                                                                         40
                                   1   Dr. Harris’s opinions with respect to Parker’s mental limitations. Again, the ALJ reads Dr.

                                   2   Abraham’s report selectively, ignoring significant aspects of her opinions that do not fit the

                                   3   ALJ’s conclusions. Thus, he quotes Dr. Abraham’s opinion that Parker “tends to

                                   4   overdramatize her suffering and pain in order to seek attention and sympathy from others,”

                                   5   implying that Dr. Abraham found that Parker is malingering with respect to the severity of

                                   6   her symptoms, while ignoring Dr. Abraham’s express finding that there was not “any

                                   7   evidence of malingering.” Id. at 1184. The ALJ also ignores the conclusion that Dr.

                                   8   Abraham reached with respect to Parker’s “histrionic” behavior, namely, that Parker meets

                                   9   the criteria of Histrionic Personality Disorder. See id. at 1182. Based in large part on this

                                  10   diagnosis, Dr. Abraham concluded that Parker has a “chronic or persistent psychiatric

                                  11   disability.” Id. at 1186. Among other things, Dr. Abraham found that Parker’s “irritable

                                  12   and controlling disposition may interfere with her ability to maintain harmonious relations
Northern District of California
 United States District Court




                                  13   with others,” that her “sense of entitlement” and “defian[ce]” would lead her to “clash with

                                  14   positions of authority,” that she was “not able to persist with the course of the assessment

                                  15   without it being split into two sessions” despite a “great deal of effort to comply with the

                                  16   requirements of completing tasks. Id. Therefore, the ALJ’s reliance on Dr. Abraham’s

                                  17   opinion about Parker’s “histrionic” aspect does not constitute a specific and legitimate

                                  18   reason for rejecting the mental limitations found by Tardy and Dr. Harris.

                                  19          In evaluating Parker’s mental limitations and rejecting the limitations of Tardy and

                                  20   Dr. Harris, the ALJ also relied on Dr. Abraham’s opinion that Parker likely “overused” her

                                  21   pain medication, concluding that without this overuse Parker “should be able to sustain

                                  22   simple and complex tasks for a 40-hour work week and interact adequately with others.”

                                  23   See id. at 24. But while Dr. Abraham opined that Parker “may be overusing her pain

                                  24   medication,” she offered no opinion as to Parker’s ability to work if she did not overuse

                                  25   her pain medication. Instead, the ALJ relied on the opinion of one of the state agency

                                  26   doctors, Dr. Karen Ying, who reviewed the record but did not examine or treat Parker. Dr.

                                  27   Ying stated that “without over use of pain killers or with adjusted dosaging regime

                                  28   (changing amt or the medication to reduce sedation), she should be able to sustain simple
                                                                                        41
                                   1   and complex tasks for a 40 hour work wk. She should be able to interact adequately with

                                   2   others in a work setting. She should be able to travel and make decisions in a work

                                   3   setting.” AR at 170. As Dr. Ying did not examine or treat Parker and none of the doctors

                                   4   who did offered such an opinion (or even suggested that Parker’s pain medication could

                                   5   be changed in a way that would both control her pain and eliminate or reduce the side

                                   6   effects associated of her pain medication), this opinion does not provide substantial

                                   7   evidence for the ALJ’s finding. See Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995), as

                                   8   amended (Apr. 9, 1996) (“The opinion of a nonexamining physician cannot by itself

                                   9   constitute substantial evidence that justifies the rejection of the opinion of either an

                                  10   examining physician or a treating physician.”).

                                  11          Furthermore, “[t]he side effects of necessary medications are recognized as

                                  12   nonexertional limitations.” Nelson v. Comm’r of Soc. Sec., No. C 07-1810 PVT, 2010 WL
Northern District of California
 United States District Court




                                  13   4973623, at *2 (N.D. Cal. Dec. 1, 2010) (citing Allgrove v. Astrue, 2009 WL 1814435, *6

                                  14   (N.D.Cal.2009), citing Tackett v. Apfel, 180 F.3d 1094, 1102 (9th Cir. 1999)). “Like pain,

                                  15   the side effects of medications can have a significant impact on an individual’s ability to

                                  16   work and should figure in the disability determination process.” Id. (internal quotations

                                  17   and citations omitted). The record in this case is replete with observations and opinions

                                  18   from treatment providers that Parker’s pain medication caused considerable mental

                                  19   impairment. See, e.g., AR at 1185 (Dr. Abraham, stating “if she relies on narcotic

                                  20   painkillers to ease her suffering, such as Morphine, she may not be able to sufficiently

                                  21   complete her assignments. These medications are central nervous system depressants and

                                  22   may exacerbate her symptoms of fatigue, irritability, and lack of focus and cause her to

                                  23   come across as disengaged and non-interactive”); 1130 (Tardy notes from an April 18,

                                  24   2014 appointment observing that Parker was “in a lethargic mood as evidenced by slurred

                                  25   speech and difficulty staying focused”); 1099 (Mental Impairment Questionnaire signed by

                                  26   Tardy and Dr. Harris stating that “Ms. Parker would currently have difficulty working at a

                                  27   regular job due to side effects from pain medications. These cause slurred speech and

                                  28   difficulty focus[ing], as well as decrease in memory functioning”), 1347 (Tardy notes from
                                                                                          42
                                   1   October 12, 2014 appointment observing that Parker “appeared intoxicated, or

                                   2   experiencing side effects of medication, due to showing difficulty in staying alert and

                                   3   showing slurred speech”). The ALJ acknowledged the symptoms associated with Parker’s

                                   4   pain medications, see AR at 27 (citing October 12, 2014 notes by Tardy), but did not take

                                   5   them into account in determining Parker’s functional limitations, concluding that these side

                                   6   effects could be avoided. This finding was not supported by substantial evidence, as

                                   7   discussed above.

                                   8          Finally, the ALJ found that the GAF of 45 assigned by Tardy on December 18, 2013, see

                                   9   id. at 1318, did not accurately reflect Parker’s ability to function because Tardy noted elsewhere

                                  10   in the assessment that Parker was able to schedule her own doctor appointments, take care of her

                                  11   hygiene and grooming and go to church; the ALJ also noted that Parker was “encouraged to” take

                                  12   college classes and participate in therapy. See id. at 27. The Court finds that these are not
Northern District of California
 United States District Court




                                  13   specific and legitimate reasons for rejecting the opinions of Tardy and Dr. Harris in the RFC

                                  14   Questionnaire signed by Dr. Harris on June 17, 2014. First, the comments in Tardy’s assessment

                                  15   about the activities the ALJ cites shed little light on Parker’s functional limitations. For example,

                                  16   Tardy notes only that it “would be good for Parker’s mental health” if she took college classes –

                                  17   not that Parker actually enrolled in classes or that she was likely to be able to attend them. See id.

                                  18   at 1326. Likewise, there are no details in the assessment about how often Parker attended church

                                  19   or how long she remained there and it is unclear how her attending church shows that her

                                  20   functional abilities are greater than stated in the assessment. Nor does the ALJ explain why a

                                  21   recommendation that Parker participate in therapy supports the conclusion that Tardy and Dr.

                                  22   Harris have exaggerated Parker’s functional limitations rather than supporting the opposite

                                  23   conclusion.

                                  24          The ALJ also fails to address the notes in the assessment that do support Tardy and Dr.

                                  25   Harris’s opinions about Parker’s functional limitations, including a comment that Parker “often

                                  26   experiences symptoms of panic attacks, difficulty sleeping, loss of appetite, feelings of

                                  27   worthlessness, loss of energy, and diminished ability to concentrate.” Id. at 1326. Tardy further

                                  28   notes that Parker “isolates herself when overwhelmed and finds difficulty in completing projects
                                                                                         43
                                   1   or activities she wants to pursue . . . .” Id. In addition, Tardy states that Parker “often finds

                                   2   herself depending on others to assist her” and has “difficulty with employment and maintaining

                                   3   housing” due to her symptoms. Id. The ALJ does not address these notes, again citing selectively

                                   4   from the treatment records to support his conclusion.

                                   5             For these reasons, the Court finds that the ALJ failed to provide specific and legitimate

                                   6   reasons supported by substantial evidence for rejecting the opinions of Tardy and Dr. Harris with

                                   7   respect to Parker’s mental limitations, which are more severe than is reflected in the ALJ’s RFC.

                                   8        G.      Remedy
                                   9             Once a district court has determined that an ALJ has erred, the court must decide whether

                                  10   to remand for further proceedings or to remand for immediate award of benefits. Harman v. Apfel,

                                  11   211 F.3d 1172, 1177–78 (9th Cir. 2000). As a general rule, reversal of the Commissioner’s

                                  12   decision results in remand for further proceedings, but a court may remand for award of benefits in
Northern District of California
 United States District Court




                                  13   “‘rare circumstances,’ . . . ‘where no useful purpose would be served by further administrative

                                  14   proceedings and the record has been thoroughly developed.’” Treichler v. Comm'r of Soc. Sec.

                                  15   Admin., 775 F.3d 1090, 1100 (9th Cir. 2014) (quoting Moisa v. Barnhart, 367 F.3d 882, 886 (9th

                                  16   Cir. 2004) and Hill v. Astrue, 698 F.3d 1153, 1162 (9th Cir. 2012) (internal quotation marks

                                  17   omitted)). A court may remand for award of benefits under the credit-as true rule if all of the

                                  18   following requirements are satisfied: “(1) the ALJ has failed to provide legally sufficient reasons

                                  19   for rejecting such evidence, (2) there are no outstanding issues that must be resolved before a

                                  20   determination of disability can be made, and (3) it is clear from the record that the ALJ would be

                                  21   required to find the claimant disabled were such evidence credited.” Harman, 211 F.3d at 1178.

                                  22   In Treichler, the Ninth Circuit explained that in determining whether the second requirement is

                                  23   satisfied, courts should consider whether further proceedings would be useful to develop the

                                  24   record or resolve conflicts or ambiguities in the evidence. 775 F.3d at 1101.

                                  25             The Court finds that all three requirements of the credit-as-true rule are satisfied in this

                                  26   case. First, the ALJ failed to provide legally sufficient reasons supported by substantial evidence

                                  27   for rejecting opinions of treating physicians Drs. Rasheed and Khetrapal about the limitations

                                  28   associated with Parker’s physical impairments. These treating physicians agreed that Parker was
                                                                                            44
                                   1   limited to less than sedentary work due to her chronic pain, and Dr. Khetrapal opined that Parker

                                   2   would miss more than three days of work every month. The ALJ also did not offer sufficient

                                   3   reasons supported by substantial evidence for rejecting the opinion of Dr. Harris and Clinical

                                   4   Social Worker Tardy about the limitations associated with Parker’s mental impairments, including

                                   5   their opinions about the side-effects of Parker’s pain medications, that Parker would miss four or

                                   6   more days a month of work and would be off task twenty percent of the time. The Court finds that

                                   7   there are no outstanding issues that need to be resolved on remand and that further proceedings are

                                   8   not required to resolve ambiguities in the evidence. Further, the VE’s testimony at the hearing

                                   9   establishes that with the limitations found by these treatment providers, if credited as true, Parker

                                  10   cannot perform any of the jobs identified by the ALJ and therefore, that she should be found

                                  11   disabled at Steps Four and Five.9 The Court therefore concludes that it is appropriate to remand

                                  12   for award of benefits under the credit-as-true rule.
Northern District of California
 United States District Court




                                  13   IV.    CONCLUSION
                                  14          For the reasons stated above, the Court GRANTS Plaintiff’s motion for summary

                                  15   judgment, DENIES Defendant’s motion for summary judgment and remands to the Social

                                  16   Security Administration for award of benefits.

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 18, 2019

                                  19                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  20                                                    Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   9Because the Court find that a finding of disability is required based on Parker’s RFC, it does not
                                  28   address whether Parker has also established that she is disabled at Step Three because her
                                       impairments meet or equal a Listing.
                                                                                        45
